                           Case 20-11570-LSS             Doc 195        Filed 07/20/20         Page 1 of 77




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                              )
             In re:                                                           )   Chapter 11
                                                                              )
                                                               1
             PYXUS INTERNATIONAL, INC., et al.,                               )   Case No. 20-11570 (LSS)
                                                                              )
                                       Debtors.                               )   (Jointly Administered)
                                                                              )
                                                                              )   Ref. Docket Nos. 15 & 84


                       FINAL ORDER (I) AUTHORIZING THE DEBTORS TO (A)
                       OBTAIN POSTPETITION FINANCING AND (B) UTILIZE
                  CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
              PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
                              AND (IV) GRANTING RELATED RELIEF

                      Upon the motion, dated June 15, 2020 (the “DIP Motion”),2 of Pyxus International, Inc.

         (the “DIP Borrower” or “Pyxus”) and each of its affiliates that are debtors and

         debtors-in-possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases

         (the “Chapter 11 Cases”) and pursuant to sections 105, 361, 362, 363, 364, 365, 503, 506, and 507

         of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and

         9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1,

         4001-2, 9006, and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure for the District

         of Delaware (the “Local Rules”) seeking entry of an interim order, which was entered by this Court

         on June 17, 2020 [Docket No. 84] (together with all annexes, schedules, and exhibits thereto, the




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Pyxus International, Inc. (6567); Alliance One International, LLC (3302) (“AOI”); Alliance One
               North America, LLC (7908) (“AONA”); Alliance One Specialty Products, LLC (0115); and GSP Properties, LLC
               (5603). The Debtors’ service address is: 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
               Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in the applicable
               DIP Loan Documents (as defined herein).
26765387.2
                       Case 20-11570-LSS         Doc 195      Filed 07/20/20     Page 2 of 77




         “Interim Order”) and this final order (together with all annexes, schedules, and exhibits hereto,

         this “Final Order”):

                 (1)     authorizing the DIP Borrower to obtain postpetition financing on a secured
         superpriority basis, consisting of a new money term loan facility (the “DIP Facility,” and the loans
         issued thereunder, the “DIP Loans”) in an aggregate principal amount of up to $206,700,000, of
         which (x) $131,700,000 was made available to the DIP Borrower upon entry of the Interim Order
         and (y) $206,700,000 less the aggregate principal amount of any DIP Loans funded following
         entry of the Interim Order shall be available to the DIP Borrower following entry of this Final
         Order, in each case, pursuant to the terms and conditions set forth in the Interim Order and this
         Final Order (collectively, the “DIP Orders”), as applicable, and that certain credit agreement, dated
         as of June 17, 2020, substantially in the form of Exhibit B to the DIP Motion (as may be amended,
         restated, supplemented, waived, or otherwise modified from time to time in accordance with the
         terms hereof and thereof, the “DIP Credit Agreement”), executed by the DIP Borrower, Cortland
         Capital Market Services LLC, as the administrative agent and collateral agent for the DIP Facility
         (the “DIP Agent”), and each of the Lenders (as defined in the DIP Credit Agreement, the “DIP
         Lenders” and, together with the DIP Agent, the “DIP Secured Parties”), along with any other
         agreements, instruments, pledge agreements, guarantees, security agreements, intellectual
         property security agreements, control agreements, escrow agreements, instruments, notes, and
         documents executed in connection therewith (including any Loan Documents (as defined in the
         DIP Credit Agreement)) (each as amended, restated, supplemented, waived, or otherwise modified
         from time to time in accordance with the terms hereof and thereof, and collectively with the DIP
         Credit Agreement, the “DIP Loan Documents”);

                 (2)      authorizing the DIP Borrower to incur, and for the Subsidiary Guarantors (as
         defined in the DIP Credit Agreement) that are Debtors (the “DIP Debtor Guarantors,” and, together
         with the DIP Borrower, the “DIP Debtor Loan Parties”) to guarantee, together with the other
         Subsidiary Guarantors that are not Debtors (the “DIP Non-Debtor Guarantors” and together with
         the DIP Debtor Guarantors, the “DIP Guarantors”; the DIP Guarantors together with the DIP
         Borrower, the “DIP Loan Parties”), on an unconditional joint and several basis, the principal,
         interest, fees, costs, expenses, obligations (whether contingent or otherwise), and all other amounts
         (including, without limitation, all Obligations as defined in the DIP Credit Agreement), as and
         when due and payable under each of the DIP Loan Documents (collectively, the
         “DIP Obligations”);

                (3)   authorizing the DIP Debtor Loan Parties to execute, deliver, and perform under the
         DIP Credit Agreement and all other DIP Loan Documents, and to perform such other and further
         acts as may be necessary or desirable in connection with this Final Order, the DIP Loan
         Documents, and the transactions contemplated hereby and thereby;

                 (4)    granting to the DIP Agent, for the benefit of the DIP Secured Parties, and
         authorizing the DIP Debtor Loan Parties to incur, the DIP Liens (as defined below), as applicable,
         in all DIP Collateral (as defined below), in each case, subject to the Carve Out (as defined below),
         the terms hereof and the DIP Loan Documents;


26765387.2

                                                          2
                       Case 20-11570-LSS         Doc 195      Filed 07/20/20     Page 3 of 77




                 (5)    granting to the DIP Agent, for the benefit of the DIP Secured Parties, and
         authorizing the DIP Debtor Loan Parties to incur, allowed superpriority administrative expense
         claims against each of the DIP Debtor Loan Parties, on a joint and several basis, in respect of all
         DIP Obligations, in each case, in accordance with and subject to the Carve Out and the terms
         hereof;

                 (6)     authorizing the DIP Debtor Loan Parties’ use of Prepetition Collateral (as defined
         below), including Cash Collateral (as defined below), as well as the proceeds of the DIP Facility,
         subject to the terms and conditions set forth in this Final Order and the DIP Loan Documents,
         including to immediately and indefeasibly refinance all Prepetition ABL Credit Facility
         Obligations (as defined below) in full, including (without limitation) interest (at the non-default
         contract rate) and fees (including professional fees) through the date of repayment (the “Prepetition
         ABL Discharge”), from the initial draw under the DIP Facility, which Prepetition ABL Discharge
         shall be subject to paragraph 28 hereof;

                 (7)     providing adequate protection, subject to the Carve Out and as and to the extent set
         forth herein, to the Prepetition Secured Parties (as defined below) to the extent of any Diminution
         in Value (as defined below) of their respective interests in the Prepetition Collateral (including
         Cash Collateral) arising out of the Prepetition Loan Documents (as defined below);

                 (8)    modifying or vacating the automatic stay imposed by section 362 of the Bankruptcy
         Code or otherwise solely to the extent necessary to implement and effectuate the terms and
         provisions of this Final Order and the DIP Loan Documents, and waiving any applicable stay
         (including under Bankruptcy Rule 6004) with respect to the effectiveness and enforceability of
         this Final Order, and providing for the immediate effectiveness of this Final Order;

                 (9)      as set forth in paragraphs 29 and 31 herein, authorizing the Debtors to waive
         (a) their right to surcharge the DIP Collateral (as defined herein) or any Prepetition Collateral
         pursuant to section 506(c) of the Bankruptcy Code and (b) any “equities of the case” exception
         under section 552(b) of the Bankruptcy Code; and

                 (10) as set forth in paragraph 30 herein, authorizing the Debtors to waive the equitable
         doctrine of “marshaling” and other similar doctrines with respect to (a) the DIP Collateral, for the
         benefit of any party other than the DIP Secured Parties, and (b) the Prepetition Collateral, for the
         benefit of any party other than the Prepetition Secured Parties, in either case, subject to the Carve
         Out.

                The interim hearing on the DIP Motion (the “Interim Hearing”) pursuant to Bankruptcy

         Rule 4001 having been held by this Court on June 16, 2020, and a final hearing to consider entry

         of this Final Order (the “Final Hearing”) having been held by this Court on July 17, 2020, to the

         extent necessary, and the Court having considered the DIP Motion, the DIP Loan Documents, the

         Declaration of Joel Thomas, Executive Vice President and Chief Financial Officer of Debtor


26765387.2

                                                          3
                        Case 20-11570-LSS              Doc 195        Filed 07/20/20        Page 4 of 77




         Pyxus International, Inc., in Support of the Chapter 11 Petitions and First Day Pleadings [Docket

         No. 2] and the Declaration of Brandan Aebersold in Support of the Debtors’ Motion for Entry of

         Interim and Final Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and

         (B) To Utilize Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured

         Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting

         Related Relief [Docket No. 16] (collectively, the “First Day Declarations”), the pleadings filed

         with the Court, the evidence submitted and arguments proffered or adduced at the Interim Hearing

         and Final Hearing, if any, and upon the record of these Chapter 11 Cases; and all objections, if

         any, to the relief requested in the DIP Motion having been withdrawn, resolved, or overruled by

         the Court; and it appearing to the Court that granting the relief requested in the DIP Motion is

         necessary and otherwise is fair and reasonable and in the best interests of the Debtors, their estates,

         and their creditors, represents a sound exercise of the Debtors’ business judgment, and is necessary

         for the continued operation of the Debtors’ businesses; and after due deliberation and

         consideration, and for good and sufficient cause appearing therefor:

                 THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

         CONCLUSIONS OF LAW:3

                 A.       Petition Date. On June 15, 2020 (the “Petition Date”), each of the Debtors filed a

         voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

         Bankruptcy Court for the District of Delaware (this “Court”) commencing these Chapter 11 Cases.

         On June 16, 2020, this Court entered an order approving the joint administration of the Chapter 11

         Cases for procedural purposes only.


         3
             The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
             pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
             extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
             extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
26765387.2

                                                                  4
                      Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 5 of 77




                B.      Debtors-in-Possession. The Debtors continue to manage and operate their

         businesses and properties as debtors in possession pursuant to sections 1107 and 1108 of the

         Bankruptcy Code. No trustee or examiner has been appointed in any of these Chapter 11 Cases.

                C.      Committee Formation. As of the date hereof, the United States Trustee for the

         District of Delaware (the “U.S. Trustee”) has not appointed an official committee of unsecured

         creditors in these Chapter 11 Cases (together with any statutory committee that may appointed or

         formed in the Chapter 11 Cases or any Successor Cases, the “Official Committee”).

                D.      Jurisdiction and Venue. The Court has jurisdiction over the Chapter 11 Cases, the

         DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. § 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         Venue for these Chapter 11 Cases and the proceedings on the DIP Motion is proper in this district

         pursuant to 28 U.S.C. §§ 1408 and 1409. The predicates for the relief set forth herein are sections

         105, 361, 362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004,

         and 9014 and Local Rules 2002-1, 4001-2, 9006, and 9013-1.

                E.      Debtors’ Stipulations. Without prejudice to the rights of the DIP Debtor Loan

         Parties’ estates or any other party in interest (but subject to the limitations thereon contained in

         paragraph 28 hereof), the DIP Debtor Loan Parties, on behalf of their estates, admit, stipulate,

         acknowledge, and agree as follows:

                        (a)     Prepetition First Lien Notes:

                               (i)     Prepetition First Lien Notes Indenture: Pursuant to that certain
                Indenture, dated as of October 14, 2016 (as amended, restated, amended and restated,
                supplemented or otherwise modified prior to the Petition Date, the “Prepetition First Lien
                Notes Indenture,” and, together with any other agreements and documents executed or
                delivered in connection therewith, including the Note Documents (as defined in the
                Prepetition First Lien Notes Indenture), the “Prepetition First Lien Notes Documents”),
                among Pyxus, the other Debtors party thereto (the “Prepetition First Lien Notes
26765387.2

                                                          5
                   Case 20-11570-LSS         Doc 195      Filed 07/20/20     Page 6 of 77




             Guarantors”), The Bank of New York Mellon Trust Company, N.A., as trustee (solely in
             such capacity, the “Prepetition First Lien Notes Trustee”) and as notes collateral agent
             (solely in such capacity, the “Prepetition First Lien Notes Collateral Agent”), Pyxus issued
             8.500% Senior Secured First Lien Notes due 2021 (“Prepetition First Lien Notes”; and the
             holders thereof, the “Prepetition First Lien Noteholders,” and together with the Prepetition
             First Lien Notes Trustee, the Prepetition First Lien Notes Collateral Agent and The Bank
             of New York Mellon Trust Company, N.A. as registrar for the Prepetition First Lien Notes,
             the “Prepetition First Lien Notes Secured Parties”);

                              (ii)    Prepetition First Lien Notes Obligations: Pursuant to the
             Prepetition First Lien Notes Indenture, Pyxus issued, and the Prepetition First Lien Notes
             Guarantors guaranteed $275.0 million in aggregate principal amount of Prepetition First
             Lien Notes. As of the Petition Date, Pyxus and the Prepetition First Lien Notes Guarantors
             were liable and indebted to the Prepetition First Lien Notes Collateral Agent and the
             Prepetition First Lien Noteholders, without defense, challenge, objection, claim,
             counterclaim, or offset of any kind, in the aggregate principal amount of not less than
             $275.0 million, plus any other amounts due and payable under the Prepetition First Lien
             Notes Documents, including, without limitation, accrued and unpaid interest thereon,
             premiums (including redemption premiums), reimbursement obligations (contingent or
             otherwise), fees, costs, expenses (including any attorneys’, accountants’, appraisers’, and
             financial advisors’ fees and expenses), charges, indemnities, and any other amounts,
             liabilities, or obligations of whatever nature, whenever arising or accruing (whether before
             or after the Petition Date), that may be due, owing, or chargeable in connection therewith
             (including all Secured Obligations as defined in the Prepetition First Lien Notes Indenture),
             in each case, as and to the extent provided in the Prepetition First Lien Notes Documents
             (collectively, the “Prepetition First Lien Notes Obligations”); and

                             (iii)   Prepetition First Lien Notes Liens: To secure the Prepetition First
             Lien Notes Obligations, Pyxus and each of the Prepetition First Lien Notes Guarantors
             granted to the Prepetition First Lien Notes Collateral Agent, for the benefit of the
             Prepetition First Lien Notes Secured Parties, properly perfected continuing liens,
             mortgages on, and security interests (collectively, the “Prepetition First Lien Notes Liens”)
             in all Collateral as defined in the Prepetition First Lien Notes Indenture (the “Prepetition
             First Lien Notes Collateral”). Prior to the Petition Date, the Prepetition First Lien Notes
             Secured Parties released their lien on all Purchased Receivables and/or Sold Receivables,
             together with any Related Security and Collections (in each case, as defined in the
             applicable prepetition receivables facilities arranged by Finacity Corporation and the
             Standard Bank of South Africa Limited (the “Prepetition Receivables Facilities”)) sold
             pursuant to the Prepetition Receivables Facilities. Such Purchased Receivables, Sold
             Receivables and Related Securities and Collections are referred to herein as the
             “Receivables Assets”.

                    (b)     Prepetition Second Lien Notes:

                            (i)   Prepetition Second Lien Notes Indenture: Pursuant to that certain
             Indenture, dated as of August 1, 2013 (as amended, restated, amended and restated,
             supplemented, or otherwise modified prior to the Petition Date, the “Prepetition Second
26765387.2

                                                      6
                   Case 20-11570-LSS         Doc 195      Filed 07/20/20    Page 7 of 77




             Lien Notes Indenture,” and, together with any other agreements and documents executed
             or delivered in connection therewith, including the Note Documents (as defined in the
             Prepetition Second Lien Notes Indenture), the “Prepetition Second Lien Notes
             Documents”), among Pyxus, the other Debtors party thereto (the “Prepetition Second Lien
             Notes Guarantors”), Wilmington Trust, as successor trustee to Law Debenture Trust
             Company of New York (solely in such capacity, the “Prepetition Second Lien Notes
             Trustee”) and as notes collateral agent (solely in such capacity, the “Prepetition Second
             Lien Notes Collateral Agent”), Pyxus issued 9.875% Senior Secured Second Lien Notes
             due 2021 (the “Prepetition Second Lien Notes”; and the holders thereof, the “Prepetition
             Second Lien Noteholders,” and together with the Prepetition Second Lien Notes Trustee,
             the Prepetition Second Lien Notes Collateral Agent and Deutsche Bank Trust Company
             Americas as registrar for the Prepetition Second Lien Notes, the “Prepetition Second Lien
             Notes Secured Parties”; the Prepetition First Lien Notes Secured Parties together with the
             Prepetition Second Lien Notes Secured Parties, the “Prepetition Continuing Secured
             Parties”);

                              (ii)    Prepetition Second Lien Notes Obligations: Pursuant to the
             Prepetition Second Lien Notes Indenture, Pyxus issued, and the Prepetition Second Lien
             Notes Guarantors guaranteed $635,700,000 in aggregate principal amount of Prepetition
             Second Lien Notes. As of the Petition Date, Pyxus and the Prepetition Second Lien Notes
             Guarantors were liable and indebted to the Prepetition Second Lien Notes Collateral Agent
             and the Prepetition Second Lien Noteholders, without defense, challenge, objection, claim,
             counterclaim, or offset of any kind, in the aggregate principal amount of not less than
             $635,700,000 in Prepetition Second Lien Notes, plus any other amounts due and payable
             under the Prepetition Second Lien Notes Documents, including, without limitation,
             accrued and unpaid interest thereon, premiums, reimbursement obligations (contingent or
             otherwise), fees, costs, expenses (including any attorneys’, accountants’, appraisers’, and
             financial advisors’ fees and expenses), charges, indemnities, and any other amounts,
             liabilities, or obligations of whatever nature, whenever arising or accruing (whether before
             or after the Petition Date), that may be due, owing, or chargeable in connection therewith
             (including all Obligations as defined in the Prepetition Second Lien Notes Indenture), in
             each case, as and to the extent provided in the Prepetition Second Lien Notes Documents
             (collectively, the “Prepetition Second Lien Notes Obligations”); and

                             (iii)  Prepetition Second Lien Notes Liens: To secure the Prepetition
             Second Lien Notes Obligations, Pyxus and each of the Prepetition Second Lien Notes
             Guarantors granted to the Prepetition Second Lien Notes Collateral Agent, for the benefit
             of the Prepetition Second Lien Notes Secured Parties, properly perfected continuing liens,
             mortgages on and security interests (collectively, the “Prepetition Second Lien Notes
             Liens”) in all Collateral as defined in the Prepetition Second Lien Notes Indenture (the
             “Prepetition Second Lien Notes Collateral”). The Prepetition Second Lien Notes Secured
             Parties released their lien on all Receivable Assets sold pursuant to the Prepetition
             Receivables Facilities prior to the Petition Date.

                    (c)     Prepetition ABL Credit Facility:


26765387.2

                                                      7
                   Case 20-11570-LSS         Doc 195      Filed 07/20/20     Page 8 of 77




                             (i)    Prepetition ABL Credit Agreement: Pursuant to that certain
             Credit Agreement, dated as of October 14, 2016 (as amended, restated, amended and
             restated, supplemented, or otherwise modified prior to the Petition Date, the “Prepetition
             ABL Credit Agreement,” and, together with any other agreements and documents executed
             or delivered in connection therewith, including the Credit Documents (as defined in the
             Prepetition ABL Credit Agreement), the “Prepetition ABL Credit Documents” and,
             together with the Prepetition First Lien Notes Documents and the Prepetition Second Lien
             Notes Documents, the “Prepetition Loan Documents”), among Pyxus, the other Debtors
             party thereto (the “Prepetition ABL Credit Facility Guarantors” and, together with the
             Prepetition First Lien Notes Guarantors and the Prepetition Second Lien Notes Guarantors,
             the “Prepetition Guarantors”), Deutsche Bank AG New York Branch, as administrative
             agent and collateral agent under the Prepetition ABL Credit Agreement (solely in such
             capacity, the “Prepetition ABL Credit Facility Agent,” and together with the Prepetition
             First Lien Notes Trustee and the Prepetition Second Lien Notes Trustee, the
             “Prepetition Agents”), and the lenders party thereto (the “Prepetition ABL Credit Facility
             Lenders,” and together with the Prepetition ABL Credit Facility Agent, any Lender
             Counterparties (as defined in the Prepetition ABL Credit Agreement) and each Issuing
             Lender (as defined in the Prepetition ABL Credit Agreement), the “Prepetition ABL Credit
             Facility Secured Parties,” and together with the Prepetition First Lien Notes Secured Parties
             and the Prepetition Second Lien Notes Secured Parties, the “Prepetition Secured Parties”),
             the Prepetition ABL Credit Facility Lenders provided an asset-based revolving facility to
             Pyxus pursuant to the Prepetition ABL Credit Documents (the “Prepetition ABL Credit
             Facility”), and the Prepetition ABL Credit Facility Guarantors irrevocably and
             unconditionally guaranteed, on a joint and several basis, all of the Prepetition ABL Credit
             Facility Obligations;

                             (ii)    Prepetition ABL Credit Facility Obligations: As of the
             Petition Date, the Credit Parties (as defined in the Prepetition ABL Credit Agreement) were
             jointly and severally liable and indebted to the Prepetition ABL Credit Facility Agent and
             the Prepetition ABL Credit Facility Lenders, without defense, challenge, objection, claim,
             counterclaim, or offset of any kind, in the aggregate principal amount of not less than
             $44,900,000, plus any other amounts due and payable under the Prepetition ABL Credit
             Documents, including, without limitation, accrued and unpaid interest thereon, premiums,
             reimbursement obligations (contingent or otherwise), fees, costs, expenses (including any
             attorneys’, accountants’, appraisers’, and financial advisors’ fees and expenses), charges,
             indemnities, and any other amounts, liabilities, or obligations of whatever nature, whenever
             arising or accruing (whether before or after the Petition Date), that may be due, owing, or
             chargeable in connection therewith (including all Credit Party Obligations as defined in the
             Prepetition ABL Credit Agreement), in each case, as and to the extent provided in the
             Prepetition ABL Credit Documents (collectively, the “Prepetition ABL Credit Facility
             Obligations,” and together with the Prepetition First Lien Notes Obligations and the
             Prepetition Second Lien Notes Obligations, the “Prepetition Secured Obligations”); and

                            (iii)   Prepetition ABL Credit Facility Liens: To secure the Prepetition
             ABL Credit Facility Obligations, the DIP Borrower and each of the Prepetition ABL Credit
             Facility Guarantors granted to the Prepetition ABL Credit Facility Agent, for the benefit of
             the Prepetition ABL Credit Facility Secured Parties, properly perfected continuing liens,
26765387.2

                                                      8
                   Case 20-11570-LSS          Doc 195      Filed 07/20/20     Page 9 of 77




             mortgages on, and security interests (collectively, the “Prepetition ABL Credit Facility
             Liens,” and together with the Prepetition First Lien Notes Liens and the Prepetition Second
             Lien Notes Liens, the “Prepetition Liens”) in all Collateral as defined in the Prepetition
             ABL Credit Agreement (the “Prepetition ABL Credit Facility Collateral,” and together
             with the Prepetition First Lien Notes Collateral and the Prepetition Second Lien Notes
             Collateral, the “Prepetition Collateral”). The Prepetition ABL Credit Facility Secured
             Parties released their lien on all Receivable Assets sold pursuant to the Prepetition
             Receivables Facilities prior to the Petition Date.

                     (d)    Validity and Enforceability of Prepetition First Lien Notes Liens. All of
             the Prepetition First Lien Notes Liens have been properly recorded and perfected under
             applicable non-bankruptcy law, and are valid, binding, enforceable, non-avoidable, and
             perfected liens in the Prepetition First Lien Notes Collateral securing the Prepetition First
             Lien Notes Obligations, subject only to (i) pre-existing liens, solely to the extent such liens
             are permitted to be senior to the Prepetition First Lien Notes Liens as of the Petition Date
             under the Prepetition First Lien Notes Documents and such liens were existing, valid,
             enforceable, properly perfected, and non-avoidable liens as of the Petition Date or were
             perfected subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy
             Code against the DIP Borrower or the Prepetition First Lien Notes Guarantors, as
             applicable (the “Prepetition First Lien Notes Permitted Prior Liens”) and (ii) the terms and
             conditions of the Prepetition Intercreditor Agreements (as defined below). The Prepetition
             First Lien Notes Liens are not subject to any offset, contest, challenge, objection, defense,
             claim or counterclaim, subordination, recharacterization, avoidance or other claim, cause
             of action, or challenge of any kind or nature whatsoever, whether under the
             Bankruptcy Code, applicable non-bankruptcy law, or otherwise. The Prepetition First Lien
             Notes Liens were granted to or for the benefit of the Prepetition First Lien Notes Secured
             Parties, for fair consideration and reasonably equivalent value, and were granted
             contemporaneously with, or covenanted to be provided as inducement for, the making of
             the loans and/or the commitments and other financial accommodations secured thereby.

                     (e)     Validity and Enforceability of Prepetition Second Lien Notes Liens. All
             of the Prepetition Second Lien Notes Liens have been properly recorded and perfected
             under applicable non-bankruptcy law, and are valid, binding, enforceable, non-avoidable,
             and perfected liens in the Prepetition Second Lien Notes Collateral securing the Prepetition
             Second Lien Notes Obligations, subject only to (i) pre-existing liens, solely to the extent
             such liens are permitted to be senior to the Prepetition Second Lien Notes Liens as of the
             Petition Date under the Prepetition Second Lien Notes Documents and such liens were
             existing, valid, enforceable, properly perfected, and non-avoidable liens as of the
             Petition Date or were perfected subsequent to the Petition Date as permitted by
             section 546(b) of the Bankruptcy Code against the DIP Borrower or the Prepetition Second
             Lien Notes Guarantors, as applicable (the “Prepetition Second Lien Notes Permitted Prior
             Liens”) and (ii) the terms and conditions of the Prepetition Intercreditor Agreements. The
             Prepetition Second Lien Notes Liens are not subject to any offset, contest, challenge,
             objection, defense, claim or counterclaim, disallowance, subordination, recharacterization,
             recoupment, avoidance or other claim, cause of action, or challenge of any kind or nature
             whatsoever, whether under the Bankruptcy Code, applicable non-bankruptcy law, or
             otherwise. The Prepetition Second Lien Notes Liens were granted to or for the benefit of
26765387.2

                                                       9
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 10 of 77




             the Prepetition Second Lien Notes Secured Parties, for fair consideration and reasonably
             equivalent value, and were granted contemporaneously with, or covenanted to be provided
             as inducement for, the making of the loans and/or the commitments and other financial
             accommodations secured thereby.

                     (f)      Validity and Enforceability of Prepetition ABL Credit Facility Liens.
             All of the Prepetition ABL Credit Facility Liens have been properly recorded and perfected
             under applicable non-bankruptcy law, and are valid, binding, enforceable, non-avoidable,
             and perfected liens in the Prepetition ABL Credit Facility Collateral securing the
             Prepetition ABL Credit Facility Obligations, subject only to (i) pre-existing liens, solely to
             the extent such liens are permitted to be senior to the Prepetition ABL Credit Facility Liens
             as of the Petition Date under the Prepetition ABL Credit Facility Documents and such liens
             were existing, valid, enforceable, properly perfected, and non-avoidable liens as of the
             Petition Date or were perfected subsequent to the Petition Date as permitted by
             section 546(b) of the Bankruptcy Code against the DIP Borrower or the Prepetition ABL
             Credit Facility Guarantors (the “Prepetition ABL Credit Facility Permitted Prior Liens”)
             and (ii) the terms and conditions of the Prepetition Intercreditor Agreements. The
             Prepetition ABL Credit Facility Liens are not subject to any offset, contest, challenge,
             objection, defense, claim or counterclaim, subordination, recharacterization, avoidance or
             other claim, cause of action, or challenge of any kind or nature whatsoever, whether under
             the Bankruptcy Code, applicable non-bankruptcy law, or otherwise. The Prepetition ABL
             Credit Facility Liens were granted to or for the benefit of the Prepetition ABL Credit
             Facility Secured Parties for fair consideration and reasonably equivalent value, and were
             granted contemporaneously with, or covenanted to be provided as inducement for, the
             making of the loans and/or the commitments and other financial accommodations secured
             thereby.

                     (g)     Relative Priority of the Prepetition Liens Under, and Enforceability of,
             the Prepetition Intercreditor Agreements. The Prepetition ABL Credit Facility Agent
             and the Prepetition First Lien Notes Collateral Agent are party to, and Pyxus and certain
             Debtors have acknowledged, that certain Senior Lien Intercreditor Agreement (as
             amended, restated, amended and restated, supplemented or otherwise modified prior to the
             Petition Date, the “Senior Lien Intercreditor Agreement”), dated as of October 14, 2016,
             which sets forth the relative lien priorities (including the lien priorities in respect of the
             First Lien Notes Priority Collateral, on the one hand, and the ABL Priority Collateral, on
             the other hand (each as defined in the Senior Lien Intercreditor Agreement)) and other
             rights and remedies of the Prepetition ABL Credit Facility Secured Parties and the
             Prepetition First Lien Notes Secured Parties with respect to, among other things, the
             Prepetition ABL Credit Facility Collateral and the Prepetition First Lien Notes Collateral.
             The Prepetition ABL Credit Facility Agent, the Prepetition First Lien Notes Collateral
             Agent and the Prepetition Second Lien Notes Collateral Agent are party to, and Pyxus and
             certain Debtors have acknowledged, that certain Intercreditor Agreement (as amended,
             restated, amended and restated, supplemented or otherwise modified prior to the Petition
             Date, including pursuant to the joinder dated as of October 14, 2016, and together with the
             Senior Lien Intercreditor Agreement, the “Prepetition Intercreditor Agreements”), dated as
             of August 1, 2013, which sets forth the relative lien priorities and other rights and remedies
             of the Prepetition ABL Credit Facility Secured Parties, the Prepetition First Lien Notes
26765387.2

                                                      10
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 11 of 77




             Secured Parties and the Prepetition Second Lien Notes Secured Parties with respect to,
             among other things, the Prepetition ABL Credit Facility Collateral, the Prepetition First
             Lien Notes Collateral and the Prepetition Second Lien Notes Collateral. The Prepetition
             Intercreditor Agreements are binding and enforceable against Pyxus, the other Debtors
             party thereto, and the other parties thereto in accordance with their terms. The parties to
             the Senior Lien Intercreditor Agreement stipulate, and the Court hereby finds, that any
             repayment of the Prepetition ABL Credit Facility Obligations pursuant to this Final Order
             shall not be deemed to constitute a “Discharge of ABL Obligations” (as defined in the
             Senior Lien Intercreditor Agreement).

                     (h)     Validity and Enforceability of Prepetition Secured Obligations. Each of
             the Prepetition First Lien Notes Obligations, the Prepetition Second Lien Notes
             Obligations, and the Prepetition ABL Credit Facility Obligations, respectively, constitutes
             the legal, valid, binding, enforceable, and non-avoidable obligations of Pyxus and the
             applicable Prepetition Guarantors that are party to the applicable debt arrangements (other
             than in respect of the stay of enforcement arising from section 362 of the
             Bankruptcy Code), and no portion of any of the Prepetition Secured Obligations or any
             payment made to any of the Prepetition Secured Parties (or applied to or paid on account
             of any of the Prepetition Secured Obligations), as applicable, at any time is subject to any
             offset, contest, challenge, objection, defense, claim or counterclaim, subordination,
             recharacterization, disgorgement, avoidance or any other claim, cause of action, or
             challenge of any kind or nature whatsoever, whether under the Bankruptcy Code,
             applicable non-bankruptcy law, or otherwise, except as otherwise contemplated herein.

                    (i)     Value of Prepetition ABL Liens and Prepetition ABL Claims. As of the
             date hereof, the aggregate value of the ABL Priority Collateral exceeds the aggregate
             amount of the Prepetition ABL Credit Facility Obligations.

                      (j)     No Control. None of the DIP Secured Parties nor the Prepetition Secured
             Parties control the DIP Debtor Loan Parties or their properties or operations, has authority
             to determine the manner in which any of the DIP Loan Parties’ operations are conducted,
             or is a control person or insider of the DIP Debtor Loan Parties or any of their affiliates by
             virtue of any of the actions taken with respect to, in connection with, related to, or arising
             from this Final Order, the DIP Facility, the DIP Loan Documents, or the Prepetition Loan
             Documents.

                    (k)      Release. Effective as of the date of the entry of the Interim Order, the DIP
             Debtor Loan Parties, on behalf of themselves and their respective estates, forever and
             irrevocably released and forever discharged the Prepetition Secured Parties and the DIP
             Secured Parties (in each case, solely in their capacities as such) and each of their respective
             former, current, and future officers, directors, employees, shareholders, owners, members,
             managers, partners, subsidiaries, affiliates, funds or managed accounts, agents, advisors,
             attorneys, accountants, investment bankers, consultants, and other representatives, together
             with each of their predecessors and successors in interest (collectively, the “Releasees”)
             from any and all claims, offsets, defenses, counterclaims, set off rights, objections,
             challenges, causes of action and/or choses in action, liabilities, losses, damages,
             responsibilities, disputes, remedies, actions, suits, controversies, reimbursement
26765387.2

                                                       11
                      Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 12 of 77




                obligations (including, attorneys’ fees), costs, expenses, or judgments of every type,
                whether known or unknown, asserted or unasserted, fixed or contingent, pending or
                threatened, of any kind or nature whatsoever, whether arising at law or in equity (including,
                without limitation, any theory of so-called “lender liability” or equitable subordination or
                any claim or defense asserting recharacterization, subordination, or avoidance, any claim
                arising under or pursuant to section 105 or Chapter 5 of the Bankruptcy Code or any other
                provision of the Bankruptcy Code or of applicable state or federal law, or any other claim,
                cause of action, or defense arising under the Bankruptcy Code or applicable non-
                bankruptcy law), in each case, arising under, in connection with, or related to the DIP
                Debtor Loan Parties or their estates, the extent, amount, validity, enforceability, priority,
                security, and perfection of the Prepetition Secured Obligations, the Prepetition Liens, the
                Prepetition Loan Documents, the DIP Facility, the DIP Obligations, the DIP Liens, the DIP
                Loan Documents, and/or the transactions contemplated thereunder and/or hereunder,
                except as otherwise contemplated herein; provided that that the DIP Debtor Loan Parties
                do not release any such claims to the extent arising out of relationships or transactions
                between the DIP Debtor Loan Parties and any Releasees in any capacity other than their
                capacity as Prepetition Secured Parties or DIP Secured Parties, as the case may be.

                        (l)     Cash Collateral. All cash, whether existing as of the Petition Date or
                thereafter, wherever located (including, without limitation, all cash on deposit or
                maintained by the DIP Debtor Loan Parties in any account or accounts), of Pyxus and of
                each other Debtor that is a guarantor of any of the Prepetition Secured Obligations
                constitutes or will constitute “cash collateral” of the Prepetition Secured Parties and DIP
                Secured Parties within the meaning of section 363(a) of the Bankruptcy Code (the “Cash
                Collateral”). The Cash Collateral does not include the Receivables Assets sold prior to the
                Petition Date pursuant to the Prepetition Receivables Facilities and will not include any
                Receivables Assets sold after the Petition Date pursuant to the amended Prepetition
                Receivables Facilities which shall be continued postpetition (the “Postpetition Receivables
                Facilities”), which Postpetition Receivables Facilities the Debtors were authorized to enter
                into by interim order of this court entered June 16, 2020 (the “Receivables Facilities Interim
                Order”) and final order of this Court entered concurrently herewith (the “Receivables
                Facilities Final Order”) (but the Cash Collateral shall include, for the avoidance of doubt,
                all proceeds received by the Debtors from the sales of such Receivables Assets).

                F.      Findings Regarding Corporate Authority. Each of the DIP Debtor Loan Parties

         has all requisite power and authority to execute and deliver the DIP Loan Documents to which it

         is a party and to perform its obligations thereunder.

                G.      Findings Regarding Postpetition Financing and Use of Cash Collateral.

                                (i)    Good Cause. Good and sufficient cause has been shown for the
                entry of this Final Order and for authorization of the Debtors to obtain financing pursuant
                to the DIP Facility and the DIP Loan Documents and to use Cash Collateral as set forth
                herein.

26765387.2

                                                          12
                  Case 20-11570-LSS           Doc 195        Filed 07/20/20    Page 13 of 77




                             (ii)    Need for Postpetition Financing and Use of Cash Collateral. The
             Debtors’ need to use the Prepetition Collateral (including Cash Collateral) and to obtain
             credit pursuant to the DIP Facility as provided for herein is critical to the Debtors, their
             estates, their creditors, and other parties in interest. The Debtors need to obtain the DIP
             Loans and other financial accommodations and to continue to use the Prepetition Collateral
             (including Cash Collateral) in order to, among other things: (i) permit the orderly
             continuation of the operation of their businesses, including by continuing to fund non-
             Debtor subsidiaries as set forth in more detail in the DIP Motion, including to make
             required payments under the Foreign Operating Lines (as defined in the DIP Motion); (ii)
             maintain business relationships with customers, vendors, and suppliers, including
             purchasing necessary materials and services to maintain compliance with all applicable
             regulatory and safety requirements; (iii) make payroll; (iv) satisfy other working capital,
             capital improvement, and operational needs; (v) pay professional fees, expenses, and
             obligations benefitting from the Carve Out; (vi) pay costs, fees, and expenses associated
             with or payable under the DIP Facility, subject to the terms of this Final Order and the DIP
             Loan Documents; (vii) make adequate protection payments as set forth herein; and (viii)
             repay in full in cash the Prepetition ABL Credit Facility Obligations. The Debtors’ use of
             Cash Collateral alone would be insufficient to meet the Debtors’ cash disbursement needs
             during the pendency of these Chapter 11 Cases. The access by the Debtors to sufficient
             working capital and liquidity through the use of Cash Collateral and other Prepetition
             Collateral and the incurrence of new indebtedness under the DIP Loan Documents are
             necessary and vital to preserve and maintain the going concern values of the Debtors. The
             terms of the DIP Facility, pursuant to the DIP Loan Documents, and this Final Order are
             fair and reasonable, reflect each Debtor’s exercise of their prudent business judgment, and
             are supported by reasonably equivalent value and fair consideration.

                             (iii)   No Credit Available on More Favorable Terms. The Debtors
             have been unable to obtain financing and other financial accommodations from sources
             other than the DIP Lenders on terms more favorable than those provided under the DIP
             Facility and the DIP Loan Documents. The Debtors have been unable to obtain adequate
             unsecured credit allowable as an administrative expense under section 503(b)(1) of the
             Bankruptcy Code. The Debtors also have been unable to obtain adequate credit for money
             borrowed (a) having priority over administrative expenses of the kind specified in sections
             503(b), 507(a), and 507(b) of the Bankruptcy Code or (b) secured only by a lien on property
             of the Debtors and their estates that is not otherwise subject to a lien. Postpetition financing
             is not otherwise available without granting the DIP Agent, for the benefit of the respective
             DIP Secured Parties and subject to the Carve Out: (1) the DIP Liens on all DIP Collateral,
             as set forth herein, (2) the DIP Superpriority Claims (as defined below), and (3) the other
             protections set forth in the DIP Orders. After considering all alternatives, the Debtors have
             properly concluded, in the exercise of their sound business judgment, that the DIP Facility
             represents the best financing available to them at this time, and is in the best interests of all
             of their stakeholders.

                            (iv)     Use of Proceeds of the DIP Facility and Cash Collateral. As a
             condition to entry into the DIP Loan Documents, the extension of credit and other financial
             accommodations made under the DIP Facility and the consent to use Cash Collateral
             (including, without limitation, the proceeds of the DIP Facility), each of the DIP Secured
26765387.2

                                                        13
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 14 of 77




             Parties require, and the Debtors have agreed, that Cash Collateral, the proceeds of the
             DIP Facility, and all other cash or funds of the Debtors, shall be used solely in accordance
             with the terms and conditions of this Final Order and the DIP Loan Documents, and only
             for the expenditures set forth in and consistent with the Approved DIP Budget (as defined
             below) (subject to Permitted Variances (as defined in the DIP Credit Agreement)), and for
             no other purpose.

                             (v)    Adequate Protection. The Debtors have agreed, pursuant to
             sections 361, 362, 363, and 364 of the Bankruptcy Code, to provide the Prepetition Secured
             Parties adequate protection, as and to the extent set forth in this Final Order, for any
             diminution in the value of their respective interests in the Prepetition Collateral as provided
             for and allowed under the Bankruptcy Code and applicable case law interpreting the same
             (the “Diminution in Value”). Based on the DIP Motion, the declarations, or other evidence
             filed in support of the DIP Motion, and the record presented to the Court in connection
             with the Interim Hearing and the Final Hearing, if any, the terms of the adequate protection
             arrangements and of the use of Prepetition Collateral (including Cash Collateral) are fair
             and reasonable, reflect the Debtors’ prudent exercise of business judgment and constitute
             reasonably equivalent value and fair consideration for the use of Prepetition Collateral
             (including Cash Collateral).

                            (vi)    Consent. To the extent such consent is required, the Prepetition
             Continuing Secured Parties have consented to the Debtors’ use of Prepetition Collateral
             (including Cash Collateral) and the DIP Loan Parties’ entry into the DIP Facility and the
             DIP Loan Documents, in each case, in accordance with and subject to the terms and
             conditions of this Final Order and the DIP Loan Documents. The entry into and
             performance of the DIP Credit Agreement and the other DIP Loan Documents is consistent
             with the Prepetition Intercreditor Agreements.

                             (vii) Limitation on Charging Expenses Against Collateral. As set
             forth in paragraph 29 herein, no costs or expenses of administration of the Chapter 11 Cases
             or any Successor Cases or any future proceeding that may result therefrom, including
             liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be
             charged against or recovered from the DIP Collateral or any Prepetition Collateral
             (including Cash Collateral) pursuant to section 506(c) of the Bankruptcy Code or any
             similar principle of law, without the prior written consent of the DIP Secured Parties or the
             Prepetition Secured Parties (in the case of the Prepetition ABL Credit Facility Secured
             Parties, prior to the Prepetition ABL Discharge), as applicable, and no consent shall be
             implied from any other action, inaction or acquiescence by the DIP Secured Parties or the
             Prepetition Secured Parties, as applicable, and nothing contained in this Final Order, the
             DIP Loan Documents or the Prepetition Loan Documents shall be deemed to be a consent
             by the DIP Secured Parties or the Prepetition Secured Parties to any charge, lien,
             assessment, or claims against the DIP Collateral or any Prepetition Collateral, as
             applicable, under section 506(c) of the Bankruptcy Code or otherwise.

                            (viii) No Marshaling. As set forth in paragraph 30 herein, in no event
             shall the DIP Secured Parties or the Prepetition Secured Parties be subject to the equitable
             doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral or the
26765387.2

                                                       14
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 15 of 77




             DIP Obligations, the Prepetition Collateral or the Prepetition Secured Obligations, as
             applicable. Further, as set forth in paragraph 31 herein, in no event shall the “equities of
             the case” exception in section 552(b) of the Bankruptcy Code apply to the Prepetition
             Secured Parties and Prepetition Collateral.

                            (ix)     Business Judgment and Good Faith Pursuant to Section 364(e).
             Based on the DIP Motion, the First Day Declarations, and the record presented to the Court
             at the Interim Hearing and the Final Hearing, if any, (i) the extension of credit and other
             financial accommodations made under the DIP Facility and the DIP Loan Documents, (ii)
             the terms of the DIP Facility, (iii) the fees and other amounts paid and to be paid
             thereunder, (iv) the terms of adequate protection granted to the Prepetition Secured Parties,
             (v) the terms on which the Debtors may continue to use Prepetition Collateral (including
             Cash Collateral), (vi) the Cash Collateral arrangements described therein and herein and
             (vii) the use of proceeds of the DIP Facility, including to effect the Prepetition ABL
             Discharge and to continue funding of non-Debtor subsidiaries as set forth in more detail in
             the DIP Motion, including to make required payments under the Foreign Operating Lines,
             in each case, pursuant to this Final Order and the DIP Loan Documents, (a) are fair,
             reasonable, and the best available to the Debtors under the circumstances; (b) reflect the
             Debtors’ exercise of prudent business judgment consistent with their fiduciary duties;
             (c) are supported by reasonably equivalent value and fair consideration; and (d) represent
             the best financing available. The DIP Facility and the use of Prepetition Collateral
             (including Cash Collateral) were negotiated in good faith and at arm’s length among the
             Debtors, the DIP Secured Parties, and the Prepetition Continuing Secured Parties. The use
             of Prepetition Collateral (including Cash Collateral) and the credit to be extended under
             the DIP Facility shall be deemed to have been so allowed, advanced, made, used, and/or
             extended in good faith, and for valid business purposes and uses, within the meaning of
             section 364(e) of the Bankruptcy Code, and the DIP Secured Parties and the Prepetition
             Secured Parties are therefore entitled to the protection and benefits of section 364(e) of the
             Bankruptcy Code and this Final Order.

                               (x)    Good Faith of DIP Secured Parties. The DIP Facility, the adequate
             protection granted to the Prepetition Continuing Secured Parties, and the use of Prepetition
             Collateral (including Cash Collateral) hereunder have been negotiated in good faith and at
             arm’s length among the Debtors, the DIP Secured Parties, and their respective advisors,
             and all of the Debtors’ obligations and indebtedness arising under, in respect of, or in
             connection with, the DIP Facility and the DIP Loan Documents, including, without
             limitation, all loans and other financial accommodations made to and guarantees issued by
             the Debtors pursuant to the DIP Loan Documents and any DIP Obligations shall be deemed
             to have been extended by the DIP Secured Parties and their respective affiliates in good
             faith, as that term is used in section 364(e) of the Bankruptcy Code, and in express reliance
             upon the protections offered by section 364(e) of the Bankruptcy Code, and the claims,
             security interests and liens, and other rights, benefits, and protections granted to the DIP
             Secured Parties (and the successors and assigns thereof) pursuant to this Final Order and
             the DIP Loan Documents shall each be entitled to the full protection of section 364(e) of
             the Bankruptcy Code in the event that this Final Order or any provision hereof is vacated,
             reversed, or modified, on appeal or otherwise.

26765387.2

                                                      15
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 16 of 77




                             (xi)    Good Faith of Prepetition Secured Parties. The Prepetition
             Continuing Secured Parties have acted in good faith regarding the DIP Facility and the
             Debtors’ continued use of Prepetition Collateral (including Cash Collateral) to fund the
             administration of the Debtors’ estates and continued operation of their businesses
             (including the incurrence and payment of any adequate protection obligations and the
             granting of adequate protection liens), in accordance with the terms hereof, and the
             adequate protection claims, security interests and liens, and other rights, benefits and
             protections granted to the Prepetition Secured Parties (and their successors and assigns
             thereof) pursuant to this Final Order and the DIP Loan Documents shall be entitled to the
             full protection of section 363(m) of the Bankruptcy Code in the event that this Final Order
             or any provision hereof is vacated, reversed, or modified, on appeal or otherwise.

                             (xii) Initial Budget. The Debtors prepared and delivered to the
             DIP Secured Parties the initial itemized cash flow forecast set forth on Exhibit 2 to the
             Interim Order (the “Initial Budget”), which is in form and substance acceptable to the
             Required Consenting Financing Parties, setting forth all line-item and cumulative cash
             receipts and operating disbursements (including all necessary and required expenses which
             the Debtors expect to incur) on a weekly basis for the period beginning as of the week
             including the Closing Date (as defined in the DIP Credit Agreement) through and including
             the end of the thirteenth (13th) calendar week following such week. The DIP Secured
             Parties are relying, in part, upon the Debtors’ agreement to comply with the Initial Budget
             (as may be updated by the Debtors and approved by the DIP Secured Parties from time to
             time pursuant to and in accordance with the terms of the DIP Credit Agreement, the
             “Approved DIP Budget”), in accordance with the terms hereof and the DIP Loan
             Documents, in determining to enter into the postpetition financing arrangements provided
             for in the DIP Orders and to allow the Debtors to use Prepetition Collateral (including Cash
             Collateral) subject to the terms of this Final Order.

                             (xiii) Notice. Notice of the Final Hearing requested in the DIP Motion has
             been provided by the Debtors, pursuant to section 102(1) of the Bankruptcy Code,
             Bankruptcy Rules 2002 and 4001(b) and (c), and Local Rules 2002-1 and 4001-2, whether
             by facsimile, email, overnight courier, or hand delivery, to certain parties in interest,
             including: (a) the Office of the United States Trustee for the District of Delaware, J. Caleb
             Boggs Federal Building, 844 North King Street, Suite 2207, Wilmington, Delaware 19801
             (Attn: David L. Buchbinder, Esq. (david.l.buchbinder@usdoj.gov)); (b) Simpson Thacher
             & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Attn: Sandeep
             Qusba (squsba@stblaw.com), Michael Torkin (michael.torkin@stblaw.com), and
             Nicholas Baker (nbaker@stblaw.com)), proposed co-counsel for the Debtors; (c) Young
             Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
             Delaware 19801 (Attn: Pauline K. Morgan (pmorgan@ycst.com) and Kara Hammond
             Coyle (kcoyle@ycst.com)), proposed co-counsel for the Debtors; (d) Stroock & Stroock &
             Lavan LLP, 180 Maiden Lane, New York, New York 10038 (Attn: Kristopher Hansen,
             Esq. (khansen@stroock.com) and Jonathan Canfield, Esq. (jcanfield@stroock.com)) and
             Pachulski, Stang, Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington,
             Delaware 19801 (Attn: Bradford J. Sandler, Esq. (bsandler@pszjlaw.com) and James E.
             O’Neill, Esq. (joneill@pszjlaw.com)), co-counsel to the Ad Hoc First Lien Group (as
             defined below); (e) Wachtell Lipton Rosen & Katz, 51 West 52nd Street, New York, New
26765387.2

                                                      16
                     Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 17 of 77




                York 10019 (Attn: Joshua Feltman (jafeltman@wlrk.com) and Benjamin Arfa
                (bsarfa@wlrk.com)) and Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street,
                Wilmington, Delaware 19801 (Attn: Derek C. Abbott (dabbott@mnat.com)), co-counsel
                to the Ad Hoc Crossholder Group (as defined below) and the DIP Agent; (f) White & Case
                LLP, 1221 Avenue of the Americas, New York, New York 10020 (Attn: Scott Greissman
                (sgreissman@whitecase.com) and Andrew Zatz (azatz@whitecase.com)), counsel to the
                Prepetition ABL Credit Facility Agent; (g) counsel to any committee appointed in these
                Chapter 11 Cases; (h) the holders of the thirty (30) largest unsecured claims against the
                Debtors (on a consolidated basis); (i) the United States Attorney’s Office for the District
                of Delaware; (j) the Receivables Facilities Parties (as defined in the Receivables Facilities
                Final Order); (k) the Internal Revenue Service; (l) the United States Securities and
                Exchange Commission; and (m) any other party entitled to notice under Bankruptcy Rule
                2002 (collectively, the “Notice Parties”).

                                (xiv) Relief Essential; Best Interests of the Debtors’ Estates. Absent
                entry of this Final Order, the Debtors’ businesses, properties, and estates will be irreparably
                harmed. The Court concludes that entry of this Final Order is in the best interests of the
                Debtors’ estates, and is necessary, essential, and appropriate for the continued operation of
                the Debtors’ businesses and the management and preservation of their assets and
                properties.

                 NOW THEREFORE, based upon the foregoing findings and conclusions, the

         DIP Motion, the First Day Declarations, and the record before the Court, and after due

         consideration, and good and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                       1.      DIP Motion Approved. The DIP Motion is granted on a final basis, and

                the financing described herein is authorized and approved, in each case, in accordance with

                and subject to the terms and conditions of this Final Order. Any objections or other

                statements to any of the relief set forth in this Final Order that have not been withdrawn,

                waived, or settled, and all reservation of rights inconsistent with this Final Order, are

                hereby overruled.

                       2.      Authorization of DIP Facility.

                               (a)     Subject to the terms and conditions of this Final Order, each of the

                DIP Debtor Loan Parties were, by the Interim Order, and hereby are authorized to, and to

26765387.2

                                                          17
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 18 of 77




             cause the DIP Non-Debtor Guarantors to, execute, enter into, guarantee (as applicable),

             and perform all obligations under the DIP Facility and the DIP Loan Documents. The DIP

             Loan Documents and this Final Order govern the financial and credit accommodations to

             be provided to the DIP Loan Parties by the DIP Lenders in connection with the DIP

             Facility.

                            (b)     The DIP Borrower is authorized to incur, and the DIP Debtor

             Guarantors are authorized to unconditionally guarantee, on a joint and several basis, all of

             the DIP Loan Parties’ DIP Obligations on account of such incurrence under the

             DIP Facility, up to an aggregate principal amount of $206,700,000 in new money

             DIP Loans, inclusive of amounts authorized by the Interim Order, and in each case together

             with applicable interest, protective advances, expenses, fees, and other charges payable in

             connection with the DIP Facility, as applicable, in each case, subject to the terms and

             conditions set forth in this Final Order and the DIP Loan Documents.

                            (c)     Subject to the terms and conditions of this Final Order, without

             limiting the foregoing, and without the need for further approval of the Court, each DIP

             Debtor Loan Party was by the Interim Order and hereby is authorized to perform all acts,

             to make, execute, and deliver all instruments and documents (including, without limitation,

             the execution or recordation of pledge and security agreements, deeds of trust, and

             financing statements), and to pay all fees or expenses, in each case that may be required,

             necessary, or desirable for the DIP Loan Parties to implement the terms of, perform their

             obligations under or effectuate the purposes of and transactions contemplated by this Final

             Order, the DIP Facility, and the DIP Loan Documents (as applicable) in accordance

             herewith and therewith, including, without limitation:


26765387.2

                                                     18
             Case 20-11570-LSS        Doc 195        Filed 07/20/20   Page 19 of 77




                     (1)     the execution and delivery of, and performance under, the DIP Loan
              Documents, including the fee letter with Cortland Capital Market Services LLC
              dated on or about the date hereof (the “Fee Letter”), and the syndication of the loans
              and commitments under the DIP Facility in accordance with the Syndication
              Procedures (as defined in the DIP Motion);

                      (2)    the execution and delivery of, and performance under, one or more
              amendments, waivers, consents, or other modifications to and under the DIP Loan
              Documents (including amendments and supplements to effect the syndication of
              the DIP Facility), in each case, as the DIP Loan Parties and the requisite DIP
              Secured Parties (in accordance with and subject to the terms of the applicable DIP
              Loan Documents) may agree, it being understood that no further approval of the
              Court shall be required for non-material authorizations, amendments, waivers,
              consents, or other modifications to and under the DIP Loan Documents (and any
              fees and other expenses (including any attorneys’, accountants’, appraisers’, and
              financial advisors’ fees), amounts, charges, costs, indemnities, and other
              obligations paid in accordance and connection therewith);

                       (3)    the non-refundable and irrevocable payment of any and all fees,
              costs, and expenses, whether paid pursuant to the Interim Order or this Final Order,
              payable pursuant to the DIP Loan Documents, including, without limitation, (a) any
              fees payable as original issue discount, closing fees, upfront fee, exit fee,
              prepayment fee, unused line fees, ticking fees, arrangement fees, structuring fees,
              duration fees, commitment fees, backstop fees, conversion fees, servicing fees,
              audit fees, appraisal fees, servicing fees, liquidator fees, agency fees, prepayment
              premiums, or similar amounts (which fees, in each case, were approved upon entry
              of the Interim Order, and which fees shall not be subject to any challenge, contest,
              attack, rejection, recoupment, reduction, defense, counterclaim, offset,
              subordination, recharacterization, avoidance, or other claim, cause of action, or
              other challenge of any nature under the Bankruptcy Code, under applicable
              non-bankruptcy law or otherwise) and any amounts due (or that may become due)
              in respect of the indemnification obligations, in each case referred to in the DIP
              Loan Documents and (in the case of indemnification obligations) in accordance
              with Section 9.05 of the DIP Credit Agreement, (b) any fees and expenses agreed
              to in the Fee Letter, as more fully set forth in the DIP Motion, and (c) the reasonable
              and documented invoiced out-of-pocket fees, costs, and expenses as may be due
              from time to time of the DIP Agent, the DIP Lenders or the Financing Commitment
              Parties in accordance with Section 9.05 of the DIP Credit Agreement, including,
              without limitation, the reasonable and documented fees and expenses of (A) the
              following professionals (whether or not such fees arose before or after the
              Petition Date, and whether or not the transactions contemplated hereby are
              consummated): (i) Wachtell, Lipton, Rosen & Katz, (ii) TRS Advisors LLC,
              (iii) Morris Nichols Arsht & Tunnell LLP, and (iv) one local counsel in each
              applicable jurisdiction and one conflicts counsel, each as reasonably necessary, and
              (B) the DIP Agent and its professionals (collectively, each of the fees and expenses
              described in the foregoing clauses, the “DIP Fees and Expenses”), in each case,
              without the need to file retention or fee applications, and without the need to
26765387.2

                                                19
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 20 of 77




                    provide notice to any party or obtain further Court approval; provided that the
                    DIP Fees and Expenses incurred after the Closing Date by professionals for the DIP
                    Agent or DIP Lenders shall be subject to the review process set forth in paragraph
                    23;

                            (4)     subject to the Carve Out, the DIP Debtor Loan Parties’ granting of
                    the DIP Liens and the Adequate Protection Liens (as defined below), the perfection
                    of the DIP Liens and the Adequate Protection Liens, the DIP Debtor Loan Parties’
                    granting of the DIP Superpriority Claims and the Adequate Protection Claims (as
                    defined below), and the DIP Debtor Loan Parties’ granting of the DIP Protections,
                    in each case, as set forth herein and in the DIP Loan Documents; and

                            (5)    the DIP Debtor Loan Parties’ performance of all other acts
                    necessary, required, or desirable to implement the DIP Facility and to facilitate the
                    transactions contemplated by the DIP Loan Documents and this Final Order.

                            (d)     No DIP Secured Party shall have any obligation or responsibility to

             monitor any Debtor’s use of the DIP Facility, and each DIP Secured Party may rely upon

             each DIP Debtor Loan Party’s representations that the amount of the DIP Facility requested

             at any time and the use thereof are in accordance with the requirements of this Final Order,

             the DIP Loan Documents, and Bankruptcy Rule 4001(c)(2).

                    3.      DIP Obligations. Subject to the terms and conditions of this Final Order

             and upon entry of the Interim Order and execution and delivery of the DIP Loan

             Documents, the DIP Loan Documents constituted valid, binding, enforceable, and non-

             avoidable obligations of each of the DIP Debtor Loan Parties, and are fully enforceable

             against each of the DIP Debtor Loan Parties, their estates, and any successors thereto,

             including, without limitation, any estate representative or trustee appointed in any of the

             Chapter 11 Cases, or any case under Chapter 7 of the Bankruptcy Code upon the conversion

             of any of the Chapter 11 Cases, or in any other proceedings superseding or relating to any

             of the foregoing and/or upon the dismissal of any of the Chapter 11 Cases or any such

             successor cases (collectively, the “Successor Cases”), and their creditors and other parties

             in interest, in each case, in accordance with the terms thereof and the DIP Orders, as
26765387.2

                                                     20
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 21 of 77




             applicable. Upon execution and delivery of the DIP Loan Documents, the DIP Obligations

             included all loans and any other indebtedness or obligations, contingent or absolute, now

             existing or hereafter arising, which may from time to time be or become owing by any of

             the DIP Loan Parties to any of the DIP Agent or DIP Lenders, in each case, under, or

             secured by, the DIP Loan Documents or this Final Order, including all principal, interest,

             costs, fees, expenses, and other amounts under the DIP Loan Documents (including this

             Final Order). As of the entry of the Interim Order, the DIP Debtor Loan Parties are jointly

             and severally liable for the DIP Obligations. Subject to paragraph 22 of this Final Order

             and after the expiration of the Remedies Notice Period (as defined herein), the DIP

             Obligations shall be due and payable, without notice or demand, and the use of Cash

             Collateral shall automatically cease during the continuation of a DIP Termination Event

             (as defined herein) or the occurrence and continuance of any event or condition set forth in

             paragraph 21 of this Final Order. Other than with respect to the Prepetition ABL Discharge

             (and in such case, solely with respect to a successful Challenge, if any, in accordance with

             paragraph 28 hereof), no obligation, payment, transfer, or grant of security under the DIP

             Loan Documents or this Final Order to the DIP Secured Parties shall be stayed, restrained,

             voidable, or recoverable under the Bankruptcy Code or under any applicable law

             (including, without limitation, under sections 362, 502(d), 544, 548, or 549 of the

             Bankruptcy Code, any applicable Uniform Voidable Transfer Act, Uniform Fraudulent

             Transfer Act, Uniform Fraudulent Conveyance Act, or other similar state statute or

             common law), or subject to any defense, reduction, recoupment, recharacterization,

             subordination, disallowance, impairment, cross-claim, claim, counterclaim, offset, or any

             other challenge under the Bankruptcy Code or any applicable law.


26765387.2

                                                     21
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 22 of 77




                    4.      No Obligation to Extend Credit. The DIP Secured Parties shall have no

             obligation to make any loan or advance under the applicable DIP Loan Documents unless

             all of the conditions precedent to the making of such extension of credit by the applicable

             DIP Secured Parties under the applicable DIP Loan Documents and this Final Order have

             been satisfied in full or waived in accordance with the terms of the DIP Loan Documents.

                    5.      DIP Liens.

                            (a)     As security for the DIP Obligations, effective immediately upon the

             date of the Interim Order and closing of the DIP Facility, and subject and subordinate to

             the Carve Out, as set forth more fully in this Final Order, the DIP Agent, for the benefit of

             the DIP Secured Parties, were by the Interim Order and are hereby granted (without the

             necessity of the execution by the DIP Debtor Loan Parties or the filing or recordation of

             mortgages, security agreements, lockbox or control agreements, financing statements, or

             any other instruments or otherwise by the DIP Agent or the DIP Lenders) valid, binding,

             enforceable, non-avoidable, and automatically and properly perfected liens and security

             interests (the “Priming DIP Liens,” the “Senior DIP Liens,” or the “Junior DIP Liens,” as

             applicable, and collectively, the “DIP Liens”) in the DIP Collateral, as collateral security

             for the prompt and complete performance and payment when due (whether at the stated

             maturity, by acceleration or otherwise) of all DIP Obligations, which DIP Liens shall have

             the following relative rank and priority, as further set forth on Exhibit 1 attached hereto:

                            (1)    Priming DIP Liens. Pursuant to Section 364(d) of the
                    Bankruptcy Code, a valid, binding, enforceable, fully perfected, first priority senior
                    priming security interest in and lien upon all of the DIP Borrower’s and each
                    Prepetition ABL Credit Facility Guarantor’s right, title, and interest in, to, and
                    under any tangible and intangible, real and personal prepetition and postpetition
                    property of each such DIP Debtor Loan Party constituting (a) ABL Priority
                    Collateral (as defined in the Senior Lien Intercreditor Agreement) (but not with
                    respect to the ABL Contingent Liens), and/or (b) to the limited extent set forth

26765387.2

                                                      22
                        Case 20-11570-LSS               Doc 195          Filed 07/20/20        Page 23 of 77




                           herein with respect to the Prepetition Second Lien Notes Liens (but not with respect
                           to the Prepetition First Lien Note Liens), First Lien Notes Priority Collateral (as
                           defined in the Senior Lien Intercreditor Agreement), whether existing on the
                           Petition Date or thereafter acquired, and wherever located, and the proceeds,
                           products, rents, and profits of the foregoing, whether arising under section 552(b)
                           of the Bankruptcy Code or otherwise, to the extent such property is subject to the
                           Prepetition Liens securing the Prepetition Secured Obligations (collectively, other
                           than Excluded Assets (as defined in the DIP Loan Documents), the
                           “DIP Priming Collateral”), subject and subordinate only to (i) the Carve Out, (ii)
                           liens on the DIP Priming Collateral existing as of the Petition Date (other than
                           Prepetition Liens), solely to the extent such liens were existing, valid, enforceable,
                           properly perfected and non-avoidable liens on the DIP Priming Collateral as of the
                           Petition Date (the “Permitted Prior DIP Priming Liens”), (iii) solely with respect to
                           First Lien Notes Priority Collateral of the DIP Borrower and the Prepetition First
                           Lien Notes Guarantors and not with respect to ABL Priority Collateral, the
                           Prepetition First Lien Notes Liens, (iv) solely with respect to the ABL Priority
                           Collateral of the DIP Borrower and the Prepetition ABL Credit Facility Guarantors
                           and not with respect to First Lien Notes Priority Collateral, the ABL Contingent
                           Liens and (v) Permitted Liens (as defined in the DIP Credit Agreement) incurred
                           after the Petition Date, solely to the extent such liens are senior by operation of law
                           or are expressly permitted to be senior to the respective Priming DIP Liens under
                           the DIP Loan Documents;

                                   (2)       Senior DIP Liens. Pursuant to section 364(c)(2) of the
                           Bankruptcy Code, a valid, binding, enforceable, fully perfected first priority senior
                           security interest in and lien upon all of the DIP Debtor Loan Parties’ right, title, and
                           interest in, to, and under (x) the DIP Proceeds Account (as defined in the DIP Credit
                           Agreement) or any other account that holds the proceeds of any Loans (as defined
                           in the DIP Credit Agreement) pursuant to the DIP Credit Agreement, and the
                           proceeds, products, rents and profits thereof, (y) the proceeds of Claims and Causes
                           of Action4 under chapter 5 of the Bankruptcy Code, whether pursuant to federal

         4
                  As used in this Final Order, “Causes of Action” means any action, Claim (as defined in the Bankruptcy
             Code), cause of action, controversy, demand, right, action, lien, indemnity, interest, guaranty, suit, obligation,
             liability, damage, judgment, account, defense, offset, power, privilege, and license of any kind or character
             whatsoever, whether known, unknown, contingent or non-contingent, matured or unmatured, suspected or
             unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
             derivatively, whether arising before, on, or after the Closing Date, in contract or in tort, in law (whether local,
             state, or federal U.S. or non-U.S. law) or in equity, or pursuant to any other theory of local, state, or federal U.S.
             or non-U.S. law. For the avoidance of doubt, “Cause of Action” includes: (a) any right of setoff, counterclaim, or
             recoupment and any Claim for breach of contract or for breach of duties imposed by law or in equity; (b) any
             Claim based on or relating to, or in any manner arising from, in whole or in part, tort, breach of contract, breach
             of fiduciary duty, fraudulent transfer or fraudulent conveyance or voidable transaction law, violation of local,
             state, or federal or non-U.S. law or breach of any duty imposed by law or in equity, including securities laws,
             negligence, and gross negligence; (c) any Claim pursuant to Section 362 or chapter 5 of the Bankruptcy Code or
             similar local, state, or federal U.S. or non-U.S. law; (d) any Claim or defense including fraud, mistake, duress,
             and usury, and any other defenses set forth in section 558 of title 11 of the United States Code; (e) any state or
             foreign law pertaining to actual or constructive fraudulent transfer, fraudulent and (f) any “lender liability”
             or equitable subordination claims or defenses.
26765387.2

                                                                    23
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20    Page 24 of 77




                    law or applicable state law, of the DIP Debtor Loan Parties or their estates
                    (collectively, the “Avoidance Actions”), and (z) any other unencumbered tangible
                    and intangible, real (including leaseholds) and personal prepetition and postpetition
                    property of each DIP Debtor Loan Party, whether existing on the Petition Date or
                    thereafter acquired, and wherever located, and the proceeds, products, rents, and
                    profits of the foregoing, whether arising under section 552(b) of the Bankruptcy
                    Code or otherwise (all of the foregoing, other than Excluded Assets, collectively,
                    the “DIP Priority Collateral”), in each case, subject and subordinate only to (i) the
                    Carve Out, and (ii) Permitted Liens incurred after the Petition Date, solely to the
                    extent such liens are senior by operation of law or are expressly permitted to be
                    senior to the respective Senior DIP Liens under the DIP Loan Documents; and

                            (3)      Junior DIP Liens. Pursuant to section 364(c)(3) of the
                    Bankruptcy Code, a valid, binding, enforceable, fully perfected junior security
                    interest in and lien upon all of the DIP Debtor Loan Parties’ right, title, and interest
                    in, to, and under any tangible and intangible, real and personal prepetition and
                    postpetition property of each DIP Debtor Loan Party (other than (x) any DIP
                    Priming Collateral (A) that constitutes ABL Priority Collateral (except with respect
                    to the ABL Contingent Liens) and (B) that constitutes First Lien Notes Priority
                    Collateral, to the limited extent set forth herein with respect to the Prepetition
                    Second Lien Notes Liens (but not with respect to the Prepetition First Lien Note
                    Liens) and (y) the DIP Priority Collateral), whether existing on the Petition Date or
                    thereafter acquired, and wherever located, and the proceeds, products, rents, and
                    profits of the foregoing, whether arising under section 552(b) of the Bankruptcy
                    Code or otherwise, to the extent such property is subject to an existing, valid,
                    enforceable, properly perfected and non-avoidable lien as of the Petition Date (all
                    of the foregoing, other than Excluded Assets, collectively, the “DIP Junior
                    Collateral” and, together with the DIP Priming Collateral and the DIP Priority
                    Collateral, the “DIP Collateral”), subject and subordinate only to (i) the Carve Out,
                    (ii) Prepetition First Lien Notes Liens on such property constituting First Lien
                    Notes Priority Collateral, (iii) the ABL Contingent Liens, solely with respect to the
                    ABL Priority Collateral of the DIP Borrower and the Prepetition ABL Credit
                    Facility Guarantors, (iv) other pre-existing liens on such property (other than
                    Prepetition Liens), solely to the extent such liens were existing, valid, enforceable,
                    properly perfected and non-avoidable liens on such property as of the Petition Date
                    (the “Permitted Prior DIP Junior Collateral Liens”) and (v) Permitted Liens
                    incurred following the Petition Date, solely to the extent such liens are expressly
                    permitted to be senior to the DIP Liens under the DIP Loan Documents.

                            (b)     For the avoidance of doubt, the Priming DIP Lien shall rank (A) (1)

             junior to the Prepetition First Lien Notes Liens on First Lien Notes Priority Collateral and

             shall to such extent constitute a junior lien and (2) senior to the Prepetition Second Lien

             Notes Liens on First Lien Notes Priority Collateral and shall to such extent constitute

26765387.2

                                                      24
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20    Page 25 of 77




             Priming DIP Liens and (B) (1) junior to the ABL Contingent Liens on ABL Priority

             Collateral and shall to such extent constitute a junior lien and (2) senior to the Prepetition

             First Lien Notes Liens and Prepetition Second Lien Notes Liens on ABL Priority Collateral

             and shall to such extent constitute Priming DIP Liens.

                             (c)     For the avoidance of doubt, the term “DIP Collateral” shall include

             all assets and properties of each of the DIP Debtor Loan Parties of any kind or nature

             whatsoever, whether tangible or intangible, real, personal or mixed, whether now owned

             by or owing to, or hereafter acquired by, or arising in favor of, any of the DIP Debtor Loan

             Parties, whether prior to or after the Petition Date, whether owned or consigned by or to,

             or leased from or to (in each case, only to the extent of the Debtors’ interests therein), the

             DIP Debtor Loan Parties, and wherever located, including, without limitation, each of the

             DIP Debtor Loan Parties’ rights, title and interests in (i) all Prepetition Collateral, (ii) all

             “DIP Collateral” (as defined in the DIP Loan Documents) of the DIP Debtor Loan Parties,

             and (iii) all proceeds, products, offspring, and profits of each of the foregoing and all

             accessions to, substitutions, and replacements for, each of the foregoing, including any and

             all proceeds of any insurance, indemnity, warranty, or guaranty payable to any DIP Debtor

             Loan Party from time to time with respect to any of the foregoing; provided, however, that

             DIP Collateral shall not include (i) any Excluded Assets (as defined in the DIP Loan

             Documents) of the DIP Debtor Loan Parties (but shall, for the avoidance of doubt, include

             any proceeds of such Excluded Assets) and (ii) any Avoidance Actions (but shall, for the

             avoidance of doubt, include any proceeds of any Avoidance Actions).

                             (d)     Notwithstanding anything contained herein or in any of the DIP

             Loan Documents to the contrary ((x) in the case of the Senior DIP Liens, subject only to


26765387.2

                                                       25
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 26 of 77




             the Carve Out, (y) in the case of the Priming DIP Liens, subject only to (i) the Carve Out,

             (ii) the Permitted Prior DIP Priming Liens, (iii) solely with respect to First Lien Notes

             Priority Collateral of the DIP Borrower and the Prepetition First Lien Notes Guarantors,

             the Prepetition First Lien Notes Liens, and (iv) solely with respect to the ABL Priority

             Collateral of the DIP Borrower and the Prepetition ABL Credit Facility Guarantors, the

             ABL Contingent Liens, and (z) in the case of the Junior DIP Liens, subject only to (i) the

             Carve Out, (ii) the Prepetition First Lien Notes Liens and the First Lien Notes Adequate

             Protection Liens, in each case on the First Lien Notes Priority Collateral, (iii) the Permitted

             Prior DIP Junior Collateral Liens, and (iv) the ABL Contingent Liens on the ABL Priority

             Collateral), the DIP Liens (i) shall not be made subject to or pari passu with (A) any lien

             or security interest heretofore or hereinafter granted in any of the Chapter 11 Cases or any

             Successor Cases, and shall be valid and enforceable against the DIP Debtor Loan Parties,

             their estates, any trustee, or any other estate representative appointed or elected in the

             Chapter 11 Cases, or any Successor Cases and/or upon the dismissal of any of the Chapter

             11 Cases or any Successor Cases, (B) any lien that is avoided and preserved for the benefit

             of the DIP Debtor Loan Parties and their estates under section 551 of the Bankruptcy Code

             or otherwise, or (C) any intercompany or affiliate lien, and (ii) shall not be subject to

             sections 506(c), 510, 549, 550, or 551 of the Bankruptcy Code.

                            (e)     Any provision of any lease, loan document, easement, use

             agreement, proffer, covenant, license, contract, organizational document, or other

             instrument or agreement that requires the consent, or the payment of any fees or obligations

             to, any governmental entity or non-governmental entity in order for the DIP Debtor Loan

             Parties to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or leasehold


26765387.2

                                                       26
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 27 of 77




             interest in any property or the proceeds thereof, is and shall hereby be deemed to be

             inconsistent with the provisions of the Bankruptcy Code, and shall have no force or effect

             with respect to the DIP Liens or Adequate Protection Liens on such leasehold interests or

             other applicable DIP Collateral or the proceeds of any assignment and/or sale thereof by

             any DIP Debtor Loan Parties, in favor of the DIP Secured Parties or the Prepetition Secured

             Parties in accordance with the terms of the DIP Loan Documents and this Final Order

             provided that nothing in this Paragraph constitutes a limitation on any obligation to pay a

             stamp or similar tax pursuant to Section 1146(a) of the Bankruptcy Code.

                            (f)     The DIP Liens in the Receivables Assets sold from time to time after

             the Petition Date pursuant to the Postpetition Receivables Facilities in accordance with the

             terms thereof shall automatically be released and terminated upon the consummation of

             each such sale (regardless of whether such sale is subsequently recharacterized).

                    6.      DIP Superpriority Claims. Effective immediately as of entry of the

             Interim Order, the DIP Agent (on behalf of the DIP Secured Parties) was granted, pursuant

             to section 364(c)(1) and 364(e) of the Bankruptcy Code, an allowed superpriority

             administrative expense claim in each of the DIP Debtor Loan Parties’ Chapter 11 Cases

             and any Successor Cases thereof on account of the DIP Obligations, with priority over any

             and all administrative expenses of the kind that are specified in or ordered pursuant to

             sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b),

             546(c), 1113, 1114, or any other provisions of the Bankruptcy Code and any other claims

             against the DIP Debtor Loan Parties (the “DIP Superpriority Claims”). The DIP

             Superpriority Claims shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code,

             be considered administrative expenses allowed under section 503(b) of the Bankruptcy


26765387.2

                                                     27
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 28 of 77




             Code. The DIP Superpriority Claims shall have recourse against each of the DIP Debtor

             Loan Parties, on a joint and several basis. Notwithstanding anything contained herein or in

             any of the DIP Loan Documents to the contrary, the DIP Superpriority Claims shall, at all

             times be (v) with respect to recovery from the First Lien Notes Priority Collateral, junior

             to the Prepetition First Lien Notes Claims and the First Lien Notes Adequate Protection

             Claims; (w) with respect to recovery from ABL Priority Collateral, junior to the ABL

             Contingent Claims; (x) subject to (i) the Carve Out, and (ii) any Liens on the DIP

             Collateral; (y) pari passu with the superpriority claim granted pursuant to the Receivables

             Facilities Interim Order or the Receivables Facilities Final Order (without waiver of any

             rights in respect of the DIP Liens); and (z) senior to any and all other administrative

             expense claims or other claims against the DIP Debtor Loan Parties or their estates, in the

             Chapter 11 Cases and any Successor Cases.

                    7.      Use of Proceeds of the DIP Facility and Cash Collateral. The use of

             Prepetition Collateral (including Cash Collateral) was, by the Interim Order, and hereby is

             authorized and approved on a final basis, in each case, in accordance with and subject to

             the terms and conditions of this Final Order and the DIP Loan Documents. From and after

             the Closing Date (a) so long as no DIP Termination Event (as defined below) has occurred

             and is continuing, the DIP Debtor Loan Parties shall be authorized to use Prepetition

             Collateral (including Cash Collateral that is not Notes Priority Cash Collateral (as defined

             below)), (b), so long as no Notes Priority Cash Collateral Termination Event has occurred

             and is continuing, the DIP Debtor Loan Parties shall be authorized to use Notes Priority

             Cash Collateral and (c), so long as no DIP Termination Event has occurred and is

             continuing, the DIP Debtor Loan Parties shall be permitted to draw upon DIP Facility and


26765387.2

                                                     28
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 29 of 77




             the proceeds thereof, subject, in each case, to the terms and conditions of this Final Order

             and the DIP Loan Documents, in accordance with the terms of the Approved DIP Budget

             (subject to Permitted Variances), including, without limitation: (i) to pay amounts due to

             DIP Secured Parties under the DIP Loan Documents and professional fees and expenses

             (including legal, financial advisor, appraisal, and valuation-related fees and expenses)

             incurred by the DIP Secured Parties, including those incurred in connection with the

             preparation, negotiation, documentation, and court approval of the transactions

             contemplated by the DIP Loan Documents; (ii) the payment of any adequate protection

             payments approved by the Bankruptcy Court; (iii) to fund the Carve Out; (iv) to effect the

             Prepetition ABL Discharge; and (v) to provide working capital, for other general corporate

             purposes of the DIP Debtor Loan Parties and their subsidiaries, including the funding of

             non-Debtor subsidiaries as set forth in more detail in the DIP Motion, including to make

             required payments under the Foreign Operating Lines and to pay administration costs of

             the Chapter 11 Cases and claims or amounts approved by the Bankruptcy Court, including

             in the First Day Orders (as defined in the DIP Credit Agreement) and any “second day”

             orders or as required under the Bankruptcy Code. For the avoidance of doubt, none of the

             DIP Debtor Loan Parties will use any DIP Loans, the proceeds of the DIP Facility or DIP

             Collateral (including Cash Collateral) in a manner or for a purpose other than those

             consistent with the Approved DIP Budget, the DIP Loan Documents, and this Final Order.

             Nothing in this Final Order shall authorize the disposition of any assets of the Debtors or

             their estates outside the ordinary course of business, or any of the Debtors’ use of any DIP

             Collateral (including Cash Collateral) or other proceeds resulting therefrom, except as

             expressly permitted in this Final Order, the DIP Loan Documents, and the Approved DIP


26765387.2

                                                     29
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 30 of 77




             Budget. All collections and proceeds of the Debtors, whether from ordinary course

             collections, asset sales, debt or equity issuances, insurance recoveries, condemnations, or

             otherwise, will be deposited and applied as required by this Final Order and the DIP Loan

             Documents.

                    8.      Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

             encumber, or otherwise dispose of any portion of the DIP Collateral (or enter into any

             binding agreement to do so) other than in the ordinary course of business without the prior

             written consent of the DIP Lenders (and no such consent shall be implied from any other

             action, inaction, or acquiescence by the DIP Lenders), except as otherwise permitted in the

             DIP Loan Documents.

                    9.      Payment of the Prepetition ABL Credit Facility Obligations. The

             Debtors were authorized and directed pursuant to the Interim Order to (x) execute a

             customary payoff letter by and among the DIP Borrower, the Prepetition ABL Credit

             Facility Agent and the other parties thereto in connection with the Prepetition ABL

             Discharge (in form and substance reasonably satisfactory to the Required Financing

             Commitment Parties and the Prepetition ABL Credit Facility Agent) (the “Prepetition ABL

             Payoff Letter”) and perform the transactions and undertakings set forth therein, which were

             by Interim Order and hereby are approved in all respects, and (y) use proceeds of the DIP

             Facility and Cash Collateral to, upon the closing of the DIP Facility, effect the Prepetition

             ABL Discharge. On June 17, 2020, the Prepetition ABL Payoff Letter was executed and

             the related payment was made to the Prepetition ABL Facility Agent. The Prepetition ABL

             Credit Facility Liens shall be automatically released and terminated upon the Prepetition




26765387.2

                                                      30
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 31 of 77




             ABL Discharge, subject to paragraph 28 hereof and the terms of the Prepetition ABL

             Payoff Letter.

                    10.       Adequate Protection.

                              (a)   Adequate Protection for Prepetition First Lien Notes Secured

             Parties. Pursuant to sections 361, 363(e), and 364(d) of the Bankruptcy Code, the Debtors

             granted upon entry of the Interim Order to the Prepetition First Lien Notes Secured Parties

             adequate protection of their interests in all Prepetition First Lien Notes Collateral against

             any Diminution in Value of the Prepetition First Lien Notes Secured Parties’ interests in

             the Prepetition First Lien Notes Collateral, from and after the Petition Date:

                            (i)     Adequate Protection Lien. The Prepetition First Lien Notes
                    Collateral Agent, on behalf of the Prepetition First Lien Notes Secured Parties, was
                    granted upon the entry of the Interim Order, a valid, binding, enforceable, and
                    automatically perfected postpetition lien on all DIP Collateral to the extent of any
                    Diminution in Value of the Prepetition First Lien Notes Secured Parties’ interests
                    in its Prepetition First Lien Notes Collateral (the “First Lien Notes
                    Adequate Protection Liens”), which First Lien Notes Adequate Protection Liens
                    shall be (x) subject to the Prepetition Intercreditor Agreements as if such DIP
                    Collateral had been Prepetition Collateral as of the Petition Date and (y) subject
                    and subordinate to (I) the Carve Out, (II) Prepetition First Lien Notes Permitted
                    Prior Liens, (III) ABL Contingent Liens (as defined below) but solely as to the DIP
                    Priming Collateral other than First Lien Notes Priority Collateral and (IV) DIP
                    Liens, but not with respect to DIP Liens over First Lien Notes Priority Collateral.

                            (ii)   Adequate Protection Claim. The Prepetition First Lien Notes
                    Collateral Agent, on behalf of the Prepetition First Lien Notes Secured Parties, was
                    granted upon the entry of the Interim Order an allowed superpriority administrative
                    expense claim, to the extent of any Diminution in Value of the Prepetition First
                    Lien Notes Secured Parties’ interests in the Prepetition First Lien Notes Collateral,
                    as provided for in section 507(b) of the Bankruptcy Code (the “First Lien Notes
                    Adequate Protection Claims”), against each of the DIP Debtor Loan Parties on a
                    joint and several basis, which shall be (A) subject and subordinate to the Carve Out,
                    (B) junior to the DIP Superpriority Claims and the superpriority claims granted
                    pursuant to the Receivables Facilities Interim Order or the Receivables Facilities
                    Final Order, except as set forth in paragraph 6 above, (C) junior to the ABL
                    Contingent Claims, but solely with respect to ABL Priority Collateral, and
                    (D) otherwise senior to any and all other administrative expenses of the kind
                    specified or ordered pursuant to any provision of the Bankruptcy Code. Except to
                    the extent expressly set forth in the DIP Orders or the DIP Loan Documents, the
26765387.2

                                                      31
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 32 of 77




                    Prepetition First Lien Notes Secured Parties shall not receive or retain any
                    payments, property, or other amounts in respect of the First Lien Notes Adequate
                    Protection Claims from the DIP Collateral unless and until the Carve Out and any
                    claims having a priority superior to the First Lien Notes Adequate Protection
                    Claims have indefeasibly been paid in cash in full and all commitments to extend
                    credit under the DIP Facility have been terminated.

                            (b)       Additional Adequate Protection for Prepetition First Lien Notes

             Secured Parties. As additional adequate protection of the Prepetition First Lien Notes

             Secured Parties’ security interests in the Prepetition First Lien Notes Collateral, the Debtors

             were, by the Interim Order, and hereby are authorized to provide adequate protection in the

             form of the following:

                            (i)    Interest Payments. The DIP Debtor Loan Parties shall pay to the
                    Prepetition First Lien Notes Trustee, on behalf of the Prepetition First Lien Notes
                    Secured Parties, all accrued but unpaid interest on the Prepetition First Lien Notes
                    Obligations under the Prepetition First Lien Notes Indenture as such interest
                    becomes due and payable at the applicable non-default rate thereunder and in the
                    amounts specified in the Prepetition First Lien Notes Indenture as if the Petition
                    Date had not occurred.

                            (ii)     Fees and Expenses. The DIP Debtor Loan Parties shall pay all
                    prepetition and postpetition reasonable and documented invoiced out-of-pocket
                    fees, costs, and expenses of (A) the following professionals for the ad hoc
                    committee of Prepetition First Lien Notes Secured Parties (the “Ad Hoc First Lien
                    Group”) in connection with the Chapter 11 Cases: (i) Stroock & Stroock & Lavan
                    LLP, as counsel, (ii) Pachulski, Stang, Ziehl & Jones LLP, as Delaware counsel,
                    and (iii) Perella Weinberg Partners, as financial advisor (collectively, the “Ad Hoc
                    Committee Advisors”), in the case of clause (iii) only to the extent agreed to in a
                    writing signed by the Debtors and the financial advisor prior to the date hereof, and
                    (B) one counsel to the Prepetition First Lien Notes Trustee and the Prepetition First
                    Lien Notes Collateral Agent, in each case, subject to the review procedures set forth
                    in paragraph 12 of this Final Order.

                             (iii)   Financial Reporting. The DIP Debtor Loan Parties shall provide
                    the Ad Hoc Committee Advisors, on behalf of the Ad Hoc First Lien Group, with
                    (A) copies of the DIP Reporting (as defined below) promptly after providing the
                    same to the DIP Secured Parties, if provided, and (B) a copy of the Approved DIP
                    Budget, promptly after the same is approved by the DIP Secured Parties, in each
                    case, in accordance with paragraph 14 hereof and subject to the confidentiality
                    restrictions set forth in the DIP Credit Agreement; provided, that, for the avoidance
                    of doubt such restrictions do not prohibit the information described in this
                    paragraph from being provided to the Ad Hoc Committee Advisors.
26765387.2

                                                       32
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 33 of 77




                            (c)    Adequate Protection for Prepetition Second Lien Notes Secured

             Parties. Pursuant to sections 361, 363(e), and 364(d) of the Bankruptcy Code, the Debtors

             granted upon entry of the Interim Order (and hereto, confirm) the Prepetition Second Lien

             Notes Secured Parties adequate protection of their interests in all Prepetition Second Lien

             Notes Collateral, against any Diminution in Value of the Prepetition Second Lien Notes

             Secured Parties’ interests in the Prepetition Second Lien Notes Collateral, from and after

             the Petition Date:

                            (i)     Adequate Protection Lien. The Prepetition Second Lien Notes
                    Collateral Agent, on behalf of the Prepetition Second Lien Notes Secured Parties,
                    was granted upon entry of the Interim Order a valid, binding, enforceable, and
                    automatically perfected postpetition lien on all DIP Collateral to the extent of any
                    Diminution in Value of the Prepetition Second Lien Notes Secured Parties’ interests
                    in its Prepetition Second Lien Notes Collateral (the “Second Lien Notes
                    Adequate Protection Liens”), which Second Lien Notes Adequate Protection Liens
                    shall be (x) subject to the Prepetition Intercreditor Agreements as if such DIP
                    Collateral had been Prepetition Collateral as of the Petition Date and (y) subject
                    and subordinate to the Carve Out, Prepetition Second Lien Notes Permitted Prior
                    Liens, First Lien Notes Adequate Protection Liens, ABL Contingent Liens and DIP
                    Liens.

                            (ii)    Adequate Protection Claim. The Prepetition Second Lien Notes
                    Collateral Agent, on behalf of the Prepetition Second Lien Notes Secured Parties,
                    was granted upon entry of the Interim Order an allowed superpriority administrative
                    expense claim, to the extent of any Diminution in Value of the Prepetition Second
                    Lien Notes Secured Parties’ interests in the Prepetition Second Lien Notes
                    Collateral, as provided for in section 507(b) of the Bankruptcy Code (the “Second
                    Lien Notes Adequate Protection Claims”), against each of the DIP Debtor Loan
                    Parties on a joint and several basis, which shall be (A) subject and subordinate to
                    the Carve Out, (B) junior to the DIP Superpriority Claims and the superpriority
                    claims granted pursuant to the Receivables Facilities Interim Order or the
                    Receivables Facilities Final Order, (C) subject to any Lien on such DIP Collateral,
                    (D) junior to the First Lien Notes Adequate Protection Claims and ABL Contingent
                    Claims, and (E) otherwise senior to any and all other administrative expenses of the
                    kind specified or ordered pursuant to any provision of the Bankruptcy Code. Except
                    to the extent expressly set forth in the DIP Orders or the DIP Loan Documents, the
                    Prepetition Second Lien Notes Secured Parties, shall not receive or retain any
                    payments, property or other amounts in respect of the Second Lien Notes Adequate
                    Protection Claims from the DIP Collateral unless and until the Carve Out and any
                    claims having a priority superior to the Second Lien Notes Adequate Protection

26765387.2

                                                     33
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 34 of 77




                    Claims have indefeasibly been paid in cash in full and all commitments to extend
                    credit under the DIP Facility have been terminated.

                            (d)     Additional Adequate Protection for Prepetition Second Lien

             Notes Secured Parties. As additional adequate protection of the Prepetition Second Lien

             Notes Secured Parties’ security interests in the Prepetition Second Lien Notes Collateral,

             the Debtors were, by Interim Order, as applicable, and hereby are authorized to provide

             adequate protection in the form of the following:

                           (i)     Fees and Expenses. The DIP Debtor Loan Parties shall pay all
                    reasonable and documented invoiced out-of-pocket fees, costs, and expenses of
                    Wachtell, Lipton, Rosen & Katz, Morris Nichols Arsht & Tunnell LLP and TRS
                    Advisors LLC, and shall advance any fees, costs and expenses of Spencer Stuart,
                    in each case as advisors to an ad hoc committee of Prepetition Second Lien Notes
                    Secured Parties and Prepetition First Lien Notes Secured Parties (the “Ad Hoc
                    Crossholder Group”) in connection with the Chapter 11 Cases, as well as the out of
                    pocket fees, costs and expenses of the Prepetition Second Lien Notes Trustee and
                    the Prepetition Second Lien Notes Collateral Agent, subject to the review
                    procedures set forth in paragraph 12 of this Final Order.

                           (ii)    Financial Reporting. The DIP Debtor Loan Parties shall provide
                    Wachtell, Lipton, Rosen & Katz and TRS Advisors LLC, on behalf of the Ad Hoc
                    Crossholder Group, with (I) copies of the DIP Reporting (as defined below)
                    promptly after providing the same to the DIP Secured Parties, if provided, and (II)
                    a copy of Approved DIP Budget, promptly after the same is approved by the DIP
                    Secured Parties, in each case, in accordance with paragraph 14 hereof.

                            (e)     Adequate Protection for Prepetition ABL Credit Facility

             Secured Parties. Pursuant to sections 361, 363(e), and 364(d) of the Bankruptcy Code, the

             Debtors granted upon entry of the Interim Order (and hereto, confirm) the Prepetition ABL

             Credit Facility Secured Parties adequate protection of their interests in all Prepetition ABL

             Credit Facility Collateral, including Cash Collateral, in the form of the following:

                            (i)     Contingent Lien. The Prepetition ABL Credit Facility Agent, on
                    behalf of the Prepetition ABL Credit Facility Secured Parties, was granted upon
                    entry of the Interim Order a valid, binding, enforceable, and automatically perfected
                    postpetition lien on all DIP Collateral (the “ABL Contingent Liens” and, together
                    with the First Lien Notes Adequate Protection Liens and Second Lien Notes
                    Adequate Protection Liens, the “Adequate Protection Liens”) to the extent (i) any
26765387.2

                                                      34
             Case 20-11570-LSS        Doc 195       Filed 07/20/20   Page 35 of 77




              unpaid portion of any Prepetition ABL Credit Facility Obligations (including,
              without limitation, any indemnity claims arising hereafter and any Prepetition ABL
              Credit Facility Obligations subsequently reinstated after the repayment thereof
              because such payment (or any portion thereof) is required to be returned or repaid
              to the DIP Debtor Loan Parties or the Prepetition ABL Credit Facility Secured
              Parties and the liens securing the Prepetition ABL Credit Facility Obligations shall
              not have been avoided) and (ii) of any Diminution in Value of the Prepetition ABL
              Credit Facility Secured Parties’ interests in the Prepetition ABL Credit Facility
              Collateral (including Cash Collateral) from and after the Petition Date, which ABL
              Contingent Liens shall be (x) subject to the Prepetition Intercreditor Agreements
              and (y) subject and subordinate to the (I) the Carve Out, (II) Prepetition ABL Credit
              Facility Permitted Prior Liens, (III) First Lien Notes Adequate Protection Liens but
              solely as to First Lien Notes Priority Collateral, (IV) Prepetition First Lien Notes
              Liens but solely as to the First Lien Notes Priority Collateral and (V) DIP Liens,
              except with respect to ABL Priority Collateral.

                      (ii)    Contingent Claim. The Prepetition ABL Credit Facility Agent, on
              behalf of the Prepetition ABL Credit Facility Secured Parties, was granted upon
              entry of the Interim Order an allowed superpriority administrative expense claim,
              as provided for in section 507(b) of the Bankruptcy Code, to the extent (i) any
              unpaid portion of any Prepetition ABL Credit Facility Obligations (including,
              without limitation, any indemnity claims arising hereafter and any Prepetition ABL
              Credit Facility Obligations subsequently reinstated after the repayment thereof
              because such payment (or any portion thereof) is required to be returned or repaid
              to the DIP Debtor Loan Parties or the Prepetition ABL Credit Facility Secured
              Parties and the liens securing the Prepetition ABL Credit Facility Obligations shall
              not have been avoided) and (ii) of any Diminution in Value of the Prepetition ABL
              Credit Facility Secured Parties’ interests in the Prepetition ABL Credit Facility
              Collateral (including Cash Collateral) from and after the Petition Date (the “ABL
              Contingent Claims” and, together with the First Lien Notes Adequate Protection
              Claims and Second Lien Notes Adequate Protection Claims, the “Adequate
              Protection Claims”), against each of the DIP Debtor Loan Parties on a joint and
              several basis, which shall be (A) subject and subordinate to the Carve Out,
              (B) junior to the DIP Superpriority Claims (except with respect to recovery from
              ABL Priority Collateral as set forth in paragraph 6 above) and the superpriority
              claims granted pursuant to the Receivables Facilities Interim Order or the
              Receivables Facilities Final Order, (C) subject to any Liens on the DIP Collateral,
              (D) junior to the First Lien Notes Adequate Protection Claims, but solely with
              respect to the First Lien Notes Priority Collateral and (E) otherwise senior to any
              and all other administrative expenses of the kind specified or ordered pursuant to
              any provision of the Bankruptcy Code. Except to the extent expressly set forth in
              the DIP Orders, or the DIP Loan Documents, the Prepetition ABL Credit Facility
              Secured Parties shall not receive or retain any payments, property, or other amounts
              in respect of the ABL Contingent Claim from the DIP Collateral (other than ABL
              Priority Collateral) unless and until the Carve Out and any claims having a priority
              superior to the ABL Contingent Claims have indefeasibly been paid in cash in full
              and all commitments to extend credit under the DIP Facility have been terminated.
26765387.2

                                               35
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20    Page 36 of 77




                            (iii)   Fees and Expenses. The DIP Debtor Loan Parties shall pay all
                    prepetition and postpetition reasonable and documented fees, costs and out-of-
                    pocket expenses of (i) White & Case LLP, counsel to the Prepetition ABL Credit
                    Facility Agent, in connection with the Chapter 11 Cases (including, without
                    limitation, in connection with defending any Challenge), (ii) a financial advisor for
                    the Prepetition ABL Credit Facility Agent solely in connection with defending any
                    Challenge, and (iii) the Prepetition ABL Credit Facility Agent, in each case, subject
                    to the review procedures set forth in paragraph 12 of this Final Order.

                            (iv)    Adequate Protection Payments. As further adequate protection,
                    the Debtors are authorized and directed to pay in cash, solely to the extent that any
                    Prepetition ABL Credit Facility Obligations remain outstanding after entry of this
                    Final Order, interest (at the non-default contract rate following the date of this Final
                    Order) and principal due under the Prepetition ABL Credit Facility Documents,
                    subject to the rights preserved in paragraph 28 of this Final Order.

                            (f)     Receivables Assets. The Adequate Protection Liens in the

             Receivables Assets sold from time to time pursuant to the Postpetition Receivables

             Facilities in accordance with the terms thereof shall automatically be released and

             terminated upon the consummation of each such sale (regardless of whether such sale is

             subsequently recharacterized); provided, however, that the Adequate Protection Liens shall

             attach to the proceeds of such Receivables Assets received by the Debtors.

                    11.     Relative Priority of Liens. Notwithstanding anything to the contrary in this

             Final Order or in the DIP Loan Documents, the relative priority of each DIP Lien, the

             Prepetition Liens, and the Adequate Protection Liens shall be as set forth in Exhibit 1

             attached hereto; provided that, for the avoidance of doubt, each such Lien shall be subject

             and subordinate to the Carve Out in all respects.

                    12.     Adequate Protection Fees and Expenses. Subject to the review

             procedures set forth in this paragraph 12, payment of all reasonable and documented

             invoiced out-of-pocket fees and expenses provided for herein as adequate protection shall

             not be required to file fee applications with the Court with respect to any fees or expenses,

             may be in summary form only (and shall not be required to contain time entries and which
26765387.2

                                                      36
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 37 of 77




             may be redacted or modified to the extent necessary to delete any information subject to

             the attorney-client privilege, any information constituting attorney work product, or any

             other confidential information, and the provision of such invoices shall not constitute any

             waiver of the attorney-client privilege or of any benefits of the attorney work product

             doctrine), and shall be provided to counsel to the Debtors, counsel to the DIP Agent,

             counsel to the Ad Hoc Crossholder Group, counsel to the Ad Hoc First Lien Group, counsel

             to any Official Committee (if appointed), and the U.S. Trustee (the “Fee Notice Parties”);

             provided, however, that any time such professionals seek payment of fees and expenses

             from the Debtors, the Debtors and the U.S. Trustee reserve their rights to request additional

             detail regarding the services rendered and expenses incurred by such professionals, subject

             to any attorney-client privilege limitations. If no objection to payment of the requested fees

             and expenses is made in writing by any of the Fee Notice Parties within ten (10) business

             days after delivery of such invoices (the “Fee Objection Period”), then, without further

             order of, or application to, the Court or notice to any other party, such fees and expenses

             shall be promptly paid by the Debtors and, in any case, within ten (10) business days. If an

             objection is made by any of the Fee Notice Parties within the Fee Objection Period to

             payment of the requested fees and expenses, then only the disputed portion of such fees

             and expenses shall not be paid until the objection is resolved by the applicable parties in

             good faith or by order of the Court, and the undisputed portion shall be promptly paid by

             the Debtors. Notwithstanding the foregoing, the DIP Debtor Loan Parties were, by Interim

             Order, and hereby are authorized and directed, without further notice or hearing, to pay, on

             the date on which the DIP Facility was initially funded, all reasonable and documented

             fees, costs, and out-of-pocket expenses of the Prepetition First Lien Notes Secured Parties


26765387.2

                                                      37
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 38 of 77




             (including the Ad Hoc Committee Advisors), Prepetition Second Lien Notes Secured

             Parties and Prepetition ABL Credit Facility Secured Parties incurred on or prior to such

             date to the extent otherwise payable in accordance with the terms of the Prepetition First

             Lien Notes Documents, Prepetition Second Lien Notes Documents and/or Prepetition ABL

             Credit Documents, or otherwise pursuant to agreements with the Debtors, as applicable.

             Payments of any amounts set forth in this paragraph 12 shall not be subject to

             recharacterization, subordination, or disgorgement, unless expressly provided herein.

                    13.     Reservation of Rights of Prepetition Secured Parties.

                            (a)     Under the circumstances and given that the above-described

             adequate protection is consistent with the Bankruptcy Code, including section 506(b)

             thereof, the Court finds that the adequate protection provided herein is reasonable and

             sufficient to protect the interests of the Prepetition First Lien Notes Secured Parties;

             provided that, subject to the Prepetition Intercreditor Agreements, the Prepetition First Lien

             Notes Trustee, acting on its own behalf or at the direction of the Prepetition First Lien

             Notes Secured Parties, and the Prepetition First Lien Notes Secured Parties may request

             further or different adequate protection, and the Debtors, the DIP Secured Parties, or any

             other party in interest may contest any such request.

                            (b)     Under the circumstances and given that the above-described

             adequate protection is consistent with the Bankruptcy Code, including section 506(b)

             thereof, the Court finds that the adequate protection provided herein is reasonable and

             sufficient to protect the interests of the Prepetition Second Lien Notes Secured Parties;

             provided that, subject to the Prepetition Intercreditor Agreements, the Prepetition Second

             Lien Notes Trustee, acting on its own behalf or at the direction of the Prepetition Second


26765387.2

                                                      38
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 39 of 77




             Lien Notes Secured Parties, may request further or different adequate protection, and the

             Debtors, the DIP Secured Parties, or any other party in interest may contest any such

             request.

                            (c)     Under the circumstances and given that the above-described

             adequate protection is consistent with the Bankruptcy Code, including section 506(b)

             thereof, the Court finds that the adequate protection provided herein is reasonable and

             sufficient to protect the interests of the Prepetition ABL Credit Facility Secured Parties;

             provided that, subject to the Prepetition Intercreditor Agreements, the Prepetition ABL

             Credit Facility Agent, acting on its own behalf or at the direction of the Prepetition ABL

             Credit Facility Secured Parties may request further or different adequate protection, and

             the Debtors, the DIP Secured Parties, or any other party in interest may contest any such

             request; provided further that, notwithstanding anything to the contrary in this Final Order,

             if the ABL Discharge does not occur within two business days following the date of entry

             of this Final Order, the Prepetition ABL Credit Facility Agent and the Prepetition Credit

             Facility Secured Parties reserve their rights to request payment of default interest.

                    14.     Approved DIP Budget. All borrowings under the DIP Facility, and the use

             of Cash Collateral, shall at all times comply with the Approved DIP Budget (subject to

             Permitted Variances) and the DIP Loan Documents. The Debtors shall (a) provide copies

             of the reporting required under Sections 5.01(h), (o) and (r) of the DIP Credit Agreement

             (collectively, the “DIP Reporting”) as and when required under the DIP Credit Agreement

             and (b) comply with all financial or other reporting, lender or advisor call, budget, variance

             reporting and testing requirements as set forth in the DIP Loan Documents. As set forth in

             Section 5.01(o) of the DIP Credit Agreement, on or before 12:00 p.m., New York City


26765387.2

                                                      39
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 40 of 77




             time, on the Wednesday of each (4th) calendar week ending after the week in which the

             Petition Date occurs (or such later time as agreed to in writing (including via e-mail) by

             the Required Financing Commitment Parties (as defined in the DIP Credit Agreement) in

             their sole discretion), the Debtors shall deliver for approval, as described in the DIP Loan

             Documents, a supplemental budget covering the 13-week period that commences with the

             beginning of the week in which such supplemental budget is required to be delivered,

             consistent with the form and level of detail set forth in the Initial Budget and otherwise in

             form and substance acceptable to the Required Financing Commitment Parties in their

             reasonable discretion, and once so approved in writing (which may be by e-mail) by the

             Required Financing Commitment Parties in their reasonable discretion, such supplemental

             budget shall constitute the then-approved “Approved DIP Budget” effective as of the

             beginning of the week in which it was delivered; provided that unless and until the

             Required Financing Commitment Parties approve such supplemental budget, the then-

             current Approved DIP Budget shall remain in effect.

                    15.     Modification of Automatic Stay. Subject to paragraph 22 hereof, the

             automatic stay imposed by section 362(a) of the Bankruptcy Code was, by the Interim

             Order, and hereby is modified as necessary to permit: (a) the DIP Debtor Loan Parties to

             grant the DIP Liens and the DIP Superpriority Claims, and to perform such acts as the DIP

             Secured Parties may reasonably request, to assure the perfection and priority of the

             DIP Liens and the DIP Superpriority Claims; (b) the DIP Debtor Loan Parties to incur all

             liabilities and obligations, including all the DIP Obligations, to the DIP Secured Parties as

             contemplated under this Final Order and the DIP Loan Documents, and to perform under

             the DIP Loan Documents any and all other instruments, certificates, agreements, and


26765387.2

                                                      40
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20   Page 41 of 77




             documents that may be reasonably required, necessary, or prudent for the performance by

             the applicable DIP Debtor Loan Parties under the DIP Loan Documents and any

             transactions contemplated therein or in this Final Order; (c) the DIP Debtor Loan Parties

             to take all appropriate action to grant the Adequate Protection Liens and the Adequate

             Protection Claims set forth herein, and to take all appropriate action (including such action

             as the Prepetition Secured Parties may reasonably request) to ensure that the Adequate

             Protection Liens granted hereunder were perfected upon the date of the Interim Order and

             maintain the priority set forth herein and therein; (d) the DIP Debtor Loan Parties to pay

             all amounts referred to, required under, in accordance with, and subject to the DIP Loan

             Documents and this Final Order; (e) the DIP Secured Parties and the applicable Prepetition

             Secured Parties to retain and apply payments made in accordance with the DIP Loan

             Documents and this Final Order; (f) subject to paragraph 21 hereof, the DIP Secured

             Parties to exercise, upon the occurrence and during the continuance of any

             DIP Termination Event (as defined below), all rights and remedies provided for in the DIP

             Loan Documents and take any or all actions provided therein; and (g) subject to paragraph

             22 hereof, the implementation and exercise of all of the terms, rights, benefits, privileges,

             remedies, and provisions of this Final Order and the DIP Loan Documents, in each case,

             without further notice, motion or application to, or order of this Court.

                    16.     Perfection of DIP Liens and Adequate Protection Liens. The DIP Orders

             are sufficient and conclusive evidence of the validity, perfection, and priority of all liens

             granted therein and herein, including, without limitation, the DIP Liens and the Adequate

             Protection Liens, without the necessity of execution, filing, or recording any financing

             statement, mortgage, notice, or other instrument or document that may otherwise be


26765387.2

                                                      41
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 42 of 77




             required under the law or regulation of any jurisdiction or the taking of any other action

             (including, for the avoidance of doubt, entering into any deposit account control

             agreement) to validate or perfect (in accordance with applicable law) such liens, or to

             entitle the DIP Secured Parties and the Prepetition Secured Parties to the priorities granted

             herein. Notwithstanding the foregoing, the DIP Agent and the Prepetition Agents, without

             any further consent of any party, were, by the Interim Order, and hereby are authorized to

             execute, file, or record, as the case may be (and the DIP Agent and Prepetition Agents may

             reasonably require the execution, filing, or recording), as each, in its reasonable discretion

             deems necessary, such financing statements, notices of lien, and other similar documents

             to enable the DIP Agent and the Prepetition Agents to further validate, perfect, preserve,

             and enforce the applicable DIP Liens or other liens and security interests granted

             hereunder, perfect in accordance with applicable law or to otherwise evidence the

             applicable DIP Liens and/or the applicable Adequate Protection Liens, as applicable, and

             all such financing statements, notices, and other documents shall be deemed to have been

             filed or recorded as of the Petition Date; provided that no such filing or recordation shall

             be necessary or required in order to create or perfect the DIP Liens and/or the Adequate

             Protection Liens. The Debtors were, by the Interim Order, and hereby are authorized to

             execute and deliver promptly upon reasonable request to the DIP Agent and the Prepetition

             Agents all such financing statements, notices, and other documents as the DIP Agent and

             the Prepetition Agents may reasonably request. The DIP Agent and the Prepetition Agents,

             each in its discretion, may file a photocopy of the Interim Order or this Final Order as a

             financing statement with any filing or recording office or with any registry of deeds or

             similar office and all such offices are authorized to accept such photocopy for filing and as


26765387.2

                                                      42
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20    Page 43 of 77




             evidence of the security interests and liens granted hereby, in addition to or in lieu of such

             financing statements, notices of lien, or similar instruments. To the extent that any

             Prepetition Agent is a secured party under any account control agreement, listed as an

             additional insured, loss payee under any of the Debtors’ insurance policies, or is the secured

             party under any loan document, financing statement, deed of trust, mortgage, or other

             instrument or document which may otherwise be required under the law of any jurisdiction

             to validate, attach, perfect, or prioritize liens (any such instrument or document, a “Security

             Document”), the DIP Agent shall also be deemed to be the secured party under each such

             Security Document, and shall have all the rights and powers attendant to that position

             (including, without limitation, rights of enforcement), and shall act in that capacity and

             distribute any proceeds recovered or received subject to the Carve Out and in accordance

             with the terms of the DIP Orders, as applicable, and the other DIP Loan Documents. Each

             Prepetition Agent shall serve as agent for the DIP Agent solely for the purposes of

             perfecting its security interests in and liens on all DIP Collateral that is of a type such that

             perfection of a security interest therein (but for the entry of the DIP Orders) may be

             accomplished only by possession or control by a secured party to the extent such

             Prepetition Agent possesses or controls such DIP Collateral.

                     17.     Proceeds of Subsequent Financing. Without limiting the provisions of the

             immediately preceding paragraph, if at any time prior to the indefeasible payment in full

             in cash (or other form of payment pursuant to an Acceptable Plan) of all of the DIP

             Obligations and the Prepetition Secured Obligations, the termination of the DIP Secured

             Parties’ obligations to extend credit under the DIP Facility and this Final Order (including

             subsequent to the confirmation of any plan with respect to any or all of the Debtors and the


26765387.2

                                                       43
                  Case 20-11570-LSS           Doc 195        Filed 07/20/20   Page 44 of 77




             Debtors’ estates), and the satisfaction of the DIP Superpriority Claims and the

             Adequate Protection Claims, either the DIP Debtor Loan Parties, the DIP Debtor Loan

             Parties’ estates, any trustee, any examiner with enlarged powers, or any responsible officer

             subsequently appointed in any of the DIP Debtor Loan Parties’ Chapter 11 Cases or any

             Successor Cases thereof, shall obtain credit or incur debt pursuant to sections 364(b), (c),

             or (d) of the Bankruptcy Code in violation of this Final Order or the DIP Loan Documents

             then, unless otherwise agreed by the requisite DIP Lenders in their discretion: (i) after

             satisfaction of the Carve Out, all of the cash proceeds derived from such credit or debt and

             all DIP Collateral shall immediately be turned over to the DIP Agent for further distribution

             to the applicable secured parties on account of their applicable obligations in accordance

             with the priorities set forth in this Final Order.

                     18.     Financial Reporting; Monitoring of Collateral. Without limitation of the

             requirements of the DIP Loan Documents, the DIP Debtor Loan Parties shall (a) provide

             to the DIP Agent and the DIP Lenders (and, in each case, their respective consultants,

             advisors and professionals) or, if contemplated by the DIP Loan Documents, the financial

             advisor to the DIP Lenders, (i) all financial information required under the DIP Loan

             Documents, and (ii) reasonable access upon reasonable notice and during regular business

             hours to the DIP Debtor Loan Parties’ books and records, assets and properties, for

             purposes of monitoring the Debtors’ businesses and the value of the DIP Collateral, and

             shall be permitted to conduct, at their reasonable discretion and at the DIP Debtor Loan

             Parties’ cost and expense, field audits, collateral examinations, and inventory appraisals in

             respect of the DIP Collateral to the extent set forth in the DIP Loan Documents. The DIP

             Debtor Loan Parties shall also provide such reports and information required to be provided


26765387.2

                                                        44
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 45 of 77




             in the DIP Loan Documents, and such other reports, information and access as may be

             reasonably requested by the Prepetition Secured Parties (and their respective professionals,

             including the Ad Hoc Committee Advisors), and reasonably cooperate, consult with, and

             provide to such persons all such reports, information and access as may be reasonably

             requested. In addition, the Debtors hereby authorize their accountants, attorneys, financial

             advisors, investment bankers, and consultants to cooperate, consult with, and provide to

             the DIP Agent and the DIP Lenders (and, in each case, their respective consultants,

             advisors and professionals) all such information as may be reasonably requested with

             respect to the business, results of operations and financial condition of any of the Debtors

             to the extent set forth in the DIP Loan Documents.

                    19.     Milestones. It is a condition to the DIP Facility and to the consensual use

             of Cash Collateral that the Debtors comply with those certain case milestones set forth in

             the DIP Credit Agreement and on Exhibit 2 hereto (the “Milestones”). The failure to

             comply with any Milestone shall constitute an Event of Default in accordance with the

             terms of the DIP Credit Agreement.

                    20.     Maintenance of DIP Collateral.

                            (a)     Until all DIP Obligations are indefeasibly paid in full and the DIP

             Secured Parties’ obligation to extend credit under the DIP Facility has terminated, the

             Debtors shall continue to maintain all property, operational, and other insurance as required

             and as specified in the DIP Loan Documents. Upon entry of the Interim Order and to the

             fullest extent provided by applicable law, the DIP Agent was, and was deemed to be,

             without any further action or notice, named as an additional insured and loss payee on each




26765387.2

                                                      45
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 46 of 77




             insurance policy maintained by the DIP Debtor Loan Parties that in any way relates to the

             DIP Collateral.

                    21.     Termination Events.

                            (a)     DIP Termination Events. The occurrence of any “Event of

             Default” under and as defined in the DIP Credit Agreement shall constitute a

             “DIP Termination Event” under this Final Order (each a “DIP Termination Event”), unless

             waived in writing by the Required Financing Commitment Parties.

                            (b)     First Lien Cash Collateral Termination Events. Each of the

             following shall constitute a termination event under this Final Order with respect to the use

             of Cash Collateral that is First Lien Notes Priority Collateral (such Cash Collateral, the

             “Notes Priority Cash Collateral” and each such termination event, a “Notes Priority Cash

             Collateral Termination Event”) unless waived in writing by the Prepetition First Lien Notes

             Trustee:

                            (1)      the occurrence of an “Event of Default” under and as defined in the
                    DIP Credit Agreement that has not been waived or cured within five (5) Business
                    Days; (2) the consummation of a sale of substantially all of the Debtors’ assets; (3)
                    the failure by the Debtors to timely perform any of the terms, provisions,
                    conditions, covenants, or other obligations under this Final Order material to the
                    Prepetition First Lien Notes Secured Parties; (4) an order converting any Chapter
                    11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of the
                    Chapter 11 Cases; (5) an order appointing a chapter 11 trustee in the Chapter 11
                    Cases; (6) an order appointing an examiner with enlarged powers in the Chapter 11
                    Cases (beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy
                    Code); (7) any modifications, amendments, reversal or extensions of this Final
                    Order that are material and adverse to the Prepetition First Lien Notes Secured
                    Parties; or (8) the RSA is terminated with respect to all parties in accordance with
                    its terms.

                    22.     Exercise of Remedies.

                            (a)     Immediately upon the occurrence and during the continuation of a

             DIP Termination Event, the DIP Agent, at the direction of the Required Financing

26765387.2

                                                      46
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20    Page 47 of 77




             Commitment Parties, shall, and any automatic stay, whether arising under section 362 of

             the Bankruptcy Code or otherwise, but subject to the terms of this Final Order, including

             clause (b) of this paragraph 22, was, by the Interim Order, and hereby is modified, without

             further notice to, hearing of, or order from this Court, to the extent necessary to permit the

             DIP Agent to, upon the delivery of written notice (which may include electronic mail) to

             the Remedies Notice Parties (as defined below): (i) declare all DIP Obligations owing

             under the DIP Facility to be immediately due and payable; (ii) terminate, reduce, or restrict

             any commitment to extend credit to the DIP Loan Parties under the DIP Facility (to the

             extent any such commitment remains); (iii) terminate the DIP Facility and the DIP Loan

             Documents as to any future liability or obligation thereunder, but without affecting the DIP

             Liens or the DIP Obligations; (iv) terminate and/or revoke the Debtors’ right, if any, under

             this Final Order and the DIP Loan Documents to use any Cash Collateral; (v) charge

             interest at the default rate under the DIP Facility to the extent, and in the manner, set forth

             in the DIP Credit Agreement; (vi) enforce its lien on the DIP Proceeds Account;

             (vii) otherwise enforce any and all rights against the DIP Collateral in the possession of the

             DIP Agent, including, without limitation, disposition of the DIP Collateral solely for

             application towards the Carve Out and the DIP Obligations in accordance with their

             respective priorities; and (viii) take any other actions or exercise any other rights or

             remedies permitted under this Final Order, the DIP Loan Documents, or applicable law;

             provided that prior to the exercise of any right in clauses (i) though (viii) of this paragraph,

             the DIP Agent shall be required to provide five (5) business days’ written notice to counsel

             to the Debtors, counsel to the Prepetition Agents, counsel to the Ad Hoc Crossholder

             Group, counsel to the Ad Hoc First Lien Group, counsel to the Prepetition ABL Credit


26765387.2

                                                       47
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 48 of 77




             Facility Agent, the Receivables Facilities Parties, counsel to any Official Committee (if

             appointed), and the U.S. Trustee (the “Remedies Notice Parties”) of the DIP Agent’s intent

             to exercise its rights and remedies (the “Remedies Notice Period”); provided, however, that

             during the Remedies Notice Period, the Debtors, the U.S. Trustee and any Official

             Committee may seek an emergency hearing before the Court (to be held within the

             Remedies Notice Period); provided further that the DIP Lenders shall not be obligated to

             make any loans or advances under the DIP Facility during any Remedies Notice Period.

                            (b)     Upon the occurrence and during the continuation of a Notes Priority

             Cash Collateral Termination Event, the Prepetition First Lien Notes Trustee may (and any

             automatic stay otherwise applicable to the Prepetition First Lien Notes Trustee, whether

             arising under sections 105 or 362 of the Bankruptcy Code or otherwise, but subject to the

             terms of this Final Order (including this paragraph) is hereby modified, without further

             notice to, hearing of, or order from this Court, to the extent necessary to permit the

             Prepetition First Lien Notes Trustee to), upon the delivery of written notice (which may

             include electronic mail) to the Remedies Notice Parties (as defined below): terminate

             and/or revoke the Debtors’ right under this Final Order to use any Notes Priority Cash

             Collateral. Upon delivery of such notice by the Prepetition First Lien Notes Trustee,

             without further notice or order of the Court, the Debtors’ authorization to use Notes Priority

             Cash Collateral hereunder will, subject to the expiration of the Remedies Notice Period,

             automatically terminate; provided, however, that during the Remedies Notice Period, the

             Debtors and any Official Committee may seek an emergency hearing before the Court (to

             be held within the Remedies Notice Period).




26765387.2

                                                      48
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 49 of 77




                            (c)     Unless during such Remedies Notice Period the Court determines

             that a DIP Termination Event has not occurred or has occurred and is not continuing, the

             DIP Agent shall be deemed to have received relief from the automatic stay, and may

             foreclose on all or any portion of the DIP Collateral, collect accounts receivable, and apply

             the proceeds thereof to the DIP Obligations, occupy the Debtors’ premises to sell or

             otherwise dispose of the DIP Collateral or otherwise exercise all rights and remedies

             available against the DIP Collateral permitted by applicable law or equity, without further

             notice to, hearing of, or order from this Court, and without restriction or restraint by any

             stay under sections 105 or 362 of the Bankruptcy Code or otherwise (in each case, subject

             to paragraph 22(c) hereof); provided that the DIP Agent must file an emergency motion

             with the Court or file written notice using a CM/ECF emergency event code to terminate

             the stay to foreclose on or otherwise exercise remedies against all or any portion of the DIP

             Collateral; provided further that in the event that a party challenges the DIP Agent’s

             assertion that a DIP Termination Event has occurred or has occurred and is continuing and

             the Court is unavailable for a hearing during the Remedies Notice Period, the automatic

             stay shall remain in effect until the Court has an opportunity to rule on such challenge..

                            (d)     The Debtors (i) shall reasonably cooperate with the DIP Agent in its

             exercise of rights and remedies, whether against DIP Collateral or otherwise, (ii) unless the

             Court orders otherwise, waive any right to seek relief under section 105 of the Bankruptcy

             Code, and (iii) unless the Court orders otherwise, may not contest or challenge the exercise

             of any such rights or remedies other than to dispute whether a DIP Termination Event has

             in fact occurred or is continuing; provided that the DIP Agent shall not object to a request

             by the Debtors for an expedited hearing before the Court to contest whether a


26765387.2

                                                      49
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20    Page 50 of 77




             DIP Termination Event has in fact occurred or to seek authority to use cash collateral on a

             nonconsensual basis. During the Remedies Notice Period, the DIP Debtor Loan Parties and

             DIP Agent consent to a hearing on an expedited basis. Notwithstanding anything to the

             contrary set forth in this paragraph 22, during the Remedies Notice Period, the Debtors

             may use Cash Collateral to pay only the following amounts and expenses: (i) the Carve

             Out and (ii) amounts that the Debtors have determined in good faith are in the ordinary

             course, are critical to the preservation of the Debtors and their estates, and are in accordance

             with the Approved DIP Budget or have otherwise been approved in advance in writing by

             the Required Financing Commitment Parties.

                             (e)     So long as there are any DIP Obligations outstanding or any DIP

             Lenders have any outstanding commitments to extend credit under the DIP Facility, in each

             case with respect to DIP Collateral that is secured by DIP Liens that in accordance with the

             DIP Orders are senior to any liens held by Prepetition Secured Parties, then with respect to

             such DIP Collateral, such Prepetition Secured Parties shall: (i) other than with respect to

             DIP Junior Collateral that constitutes First Lien Notes Priority Collateral, have no right to

             and shall take no action to foreclose upon, or recover in connection with, the liens granted

             thereto pursuant to the Prepetition Loan Documents or the DIP Orders, or otherwise seek

             to exercise or enforce any rights or remedies against such DIP Collateral, including in

             connection with the Adequate Protection Liens except to the extent required by an order of

             the Court; (ii) other than with respect to DIP Junior Collateral that constitutes First Lien

             Notes Priority Collateral, be deemed to have consented to any transfer, disposition or sale

             of, or release of liens on, such DIP Collateral or proceeds thereof (until payment in full in

             cash of all DIP Obligations (or other form of payment pursuant to an Acceptable Plan) and


26765387.2

                                                       50
                  Case 20-11570-LSS           Doc 195        Filed 07/20/20    Page 51 of 77




             termination of the commitments to extend credit under the DIP Facility), to the extent such

             transfer, disposition, sale, or release is authorized under the applicable DIP Loan

             Documents; (iii) other than with respect to DIP Junior Collateral that constitutes First Lien

             Notes Priority Collateral, not file any further financing statements, trademark filings,

             copyright filings, mortgages, notices of lien, or similar instruments, or otherwise take any

             action to perfect their security interests in such DIP Collateral unless, solely as to this clause

             (iii), any of the applicable DIP Secured Parties have filed financing statements or other

             documents to perfect the liens granted pursuant to the DIP Orders or as may be required by

             applicable state law to continue the perfection of valid and unavoidable liens or securities

             interests as of the Petition Date; and (iv) with respect to Prepetition ABL Credit Facility

             Collateral, deliver or cause to be delivered, at the DIP Debtor Loan Parties’ cost and

             expense, any termination statements, releases and/or assignments in favor of the DIP Agent

             or the DIP Lenders or other documents necessary to effectuate and/or evidence the release,

             termination and/or assignment of liens on any portion of such Prepetition ABL Credit

             Facility Collateral subject to any sale or disposition or in connection with the Prepetition

             ABL Discharge.

                     23.     DIP Fees and Expenses. The DIP Debtor Loan Parties were, by the Interim

             Order, and hereby are authorized to pay, in cash as original issue discount or in kind, as the

             case may be, and on a current basis, all DIP Fees and Expenses, as and when due under the

             DIP Loan Documents and this Final Order, whether or not the transactions contemplated

             hereby are consummated, whether incurred prior to, on, or after the Petition Date, and

             whether or not contained in the Approved DIP Budget and without limitation with respect

             to the dollar estimates contained in the Approved DIP Budget; provided, however, that


26765387.2

                                                        51
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 52 of 77




             such overages shall not weigh against the DIP Debtor Loan Parties in any testing related to

             compliance with the Approved DIP Budget and permitted variances established hereunder.

             Payment of all DIP Fees and Expenses shall not be subject to further review or allowance

             by the Court. The invoices for such DIP Fees and Expenses may be in summary form only

             (which shall not be required to contain time entries and which may be redacted or modified

             to the extent necessary to delete any information subject to the attorney-client privilege,

             any information constituting attorney work product, or any other confidential information,

             and the provision of such invoices shall not constitute any waiver of the attorney-client

             privilege or of any benefits of the attorney work product doctrine), and shall be provided

             to counsel to the Debtors, with a copy to the Fee Notice Parties; provided, however, that

             the Debtors and the U.S. Trustee reserve their rights to request additional detail regarding

             the services rendered and expenses incurred by such professionals, subject to any attorney-

             client privilege limitations. If no objection to payment of the requested fees and expenses

             is made in writing by any of the Fee Notice Parties within the Fee Objection Period, then,

             without further order of, or application to, the Court or notice to any other party, such fees

             and expenses shall be promptly paid by the Debtors and, in any case, within ten (10)

             business days. Any objection to payment of the requested fees and expenses shall be limited

             to reasonableness and no objection shall be made on any other basis. If any objection

             (solely as to reasonableness) is made by any of the Fee Notice Parties within the Fee

             Objection Period to payment of the requested fees and expenses, then only the disputed

             portion of such fees and expenses shall not be paid until the objection is resolved by the

             applicable parties in good faith or by order of the Court, and the undisputed portion shall

             be promptly paid by the Debtors. Notwithstanding the foregoing, the DIP Debtor Loan


26765387.2

                                                      52
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 53 of 77




             Parties were, by Interim Order, and hereby are authorized and directed, without further

             notice or hearing, to pay on the date on which the DIP Facility is initially funded all

             reasonable and documented fees, costs, and out-of-pocket expenses of the DIP Agent, each

             DIP Lender, and each of their counsel and advisors, including legal fees and reasonable

             and documented expenses, incurred on or prior to such date to the extent otherwise payable

             in accordance with the terms of the DIP Loan Documents. Payments of any amounts set

             forth in this paragraph 23 shall not be subject to recharacterization, subordination, or

             disgorgement except as expressly provided in the preceding sentence.

                    24.     Indemnification. The DIP Debtor Loan Parties shall jointly and severally

             indemnify and hold harmless the DIP Agent and each DIP Secured Party, and each of their

             respective directors, officers, employees, agents, attorneys, accountants, advisors,

             controlling persons, equityholders, partners, members, and other representatives and each

             of their respective successors and permitted assigns (each, an “Indemnified Party”) against,

             and hold each Indemnified Party harmless from, any and all losses, claims, damages,

             liabilities, reasonable and documented out-of-pocket costs and expenses (including,

             without limitation, fees, charges and disbursements of counsel but limited, in the case of

             counsel, to the extent set forth in the DIP Credit Agreement), that may be incurred by or

             asserted or awarded against any Indemnified Party, in each case, arising out of, or in any

             way in connection with, or as a result of: (i) the execution or delivery of the DIP Credit

             Agreement or any other DIP Loan Document, the performance by the parties thereto of

             their respective obligations thereunder and the other transactions contemplated thereby; (ii)

             the use of the proceeds of the DIP Loans; (iii) the enforcement or protection of its rights in

             connection with the DIP Credit Agreement and the other DIP Loan Documents; or (iv) any


26765387.2

                                                      53
                  Case 20-11570-LSS           Doc 195        Filed 07/20/20    Page 54 of 77




             claim, litigation, investigation or proceeding relating to any of the foregoing, whether or

             not any Indemnified Party is a party thereto and regardless of whether such matter is

             initiated by a third party or the Debtors or any of their subsidiaries or affiliates or creditors;

             provided that no Indemnified Party will be indemnified for any loss, claim, damage,

             liability, cost or expense to the extent such loss, claim, damage, liability, cost, or expense

             (i) is found in a final non-appealable judgment by a court of competent jurisdiction to have

             resulted primarily from such Indemnified Party’s gross negligence, bad faith or willful

             misconduct or a material breach of the obligations of such Indemnitee under the DIP Loan

             Documents or (ii) relates to any proceedings solely between or among Indemnitees other

             than claims against the DIP Agent or its affiliates, in their capacity as DIP Agent.

                     25.     Proofs of Claim. The DIP Agent, the DIP Secured Parties, and the

             Prepetition Secured Parties shall not be required to file proofs of claim in any of the Chapter

             11 Cases or any of the Successors Cases for any claim allowed herein or therein in respect

             of the Prepetition Secured Obligations. Any order entered by the Court establishing a bar

             date in any of the Chapter 11 Cases or any Successor Cases shall not apply to the DIP

             Secured Parties or the Prepetition Secured Parties; provided that, notwithstanding any order

             entered by the Court establishing a bar date in any of the Chapter 11 Cases or any Successor

             Cases to the contrary, the DIP Agent, on behalf of the DIP Secured Parties, and any of the

             Prepetition Agents, on behalf of the Prepetition Secured Parties, may (but are not required)

             in their discretion file (and amend and/or supplement) a proof of claim and/or aggregate

             proofs of claim in each of the Chapter 11 Cases or any Successor Cases for any claim

             allowed herein, and any such proof of claim may (but is not required to be) filed as one

             consolidated proof of claim against all of the Debtors, rather than as separate proofs of


26765387.2

                                                        54
                   Case 20-11570-LSS         Doc 195        Filed 07/20/20    Page 55 of 77




             claim against each Debtor. Any proof of claim filed by the DIP Secured Parties or any of

             the Prepetition Secured Parties shall be deemed to be in addition to (and not in lieu of) any

             other proof of claim that may be filed by any such persons. The provisions set forth in this

             paragraph are intended solely for the purpose of administrative convenience and shall not

             affect the substantive rights of any party-in-interest or their respective successors-in-

             interest.

                     26.     Carve Out.

                             (a)     Notwithstanding anything to the contrary in this Final Order, the

             DIP Loan Documents, or any other order of the Court to the contrary, the Debtors’

             obligations to the DIP Secured Parties and Prepetition Secured Parties and the liens,

             security interests, and superpriority claims granted herein, under the DIP Loan Documents,

             and/or under the Prepetition Loan Documents, including the DIP Liens, the DIP

             Superpriority Claims, the Adequate Protection Liens, the Adequate Protection Claims, and

             the Prepetition Liens shall be subject in all respects and subordinate to the Carve Out.

                             (b)     As used in this Final Order, the “Carve Out” means the sum of (i) all

             fees required to be paid to the Clerk of the Court and to the Office of the United States

             Trustee under section 1930(a) of title 28 of the United States Code plus interest at the

             statutory rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees

             and expenses up to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy

             Code (without regard to the notice set forth in (iii) below); (iii) to the extent allowed at any

             time, whether by interim order, procedural order, or otherwise, all unpaid fees and expenses

             (including any restructuring, sale, success, or other transaction fee of any investment

             bankers or financial advisors of the Debtors or any Official Committee (if appointed)) (the


26765387.2

                                                       55
                  Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 56 of 77




             “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors

             pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”)

             and any Official Committee (if appointed) pursuant to section 328 or 1103 of the

             Bankruptcy Code (together with the Debtor Professionals, the “Professional Persons”) at

             any time before or on the first business day following delivery by the DIP Agent of a Carve

             Out Trigger Notice (as defined below), whether allowed by the Court prior to or after

             delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees of Professional

             Persons in an aggregate amount not to exceed $7,000,000 (the “Post-Carve Out Trigger

             Notice Cap”) incurred after the first business day following delivery by the DIP Agent of

             the Carve Out Trigger Notice, to the extent allowed at any time, whether by interim order,

             procedural order, or otherwise (the amounts set forth in this clause (iv) being the “Post-

             Carve Out Amounts”). For purposes of the foregoing, “Carve Out Trigger Notice” shall

             mean a written notice delivered by email (or other electronic means) by the DIP Agent to

             the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to any Official

             Committee (if appointed), which notice may be delivered following (but not prior to) the

             occurrence and during the continuation of an Event of Default and acceleration of the

             DIP Obligations under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap

             has been invoked.

                            (c)     On the day on which a Carve Out Trigger Notice is given by the DIP

             Agent to the Debtors in accordance with paragraph 26(b) above, with a copy to counsel to

             any Official Committee (if appointed) (the “Termination Declaration Date”), the Carve Out

             Trigger Notice shall constitute a demand to the Debtors to utilize all cash on hand as of

             such date and any available cash thereafter held by any Debtor, including cash in the DIP


26765387.2

                                                     56
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 57 of 77




             Proceeds Account, to fund a reserve in an amount equal to the then unpaid amounts of the

             Allowed Professional Fees which shall be held in a segregated account (the “Carve Out

             Account”). Upon entry of the Interim Order, the Debtors deposited and will hold such

             amounts in the Carve Out Account in trust to pay such then unpaid Allowed Professional

             Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On

             the Termination Declaration Date, the Carve Out Trigger Notice shall also constitute a

             demand to the Debtors to utilize all cash on hand as of such date and any available cash

             thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to

             fund a reserve in the Carve Out Account in an amount equal to the Post-Carve Out Trigger

             Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and together with the “Pre-

             Carve Out Trigger Notice Reserve”, the “Carve Out Reserve”). All funds in the Pre-Carve

             Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses (i)

             through (iii) of paragraph (b) above (the “Pre-Carve Out Amounts”), but not, for the

             avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to

             the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay

             the DIP Agent for the benefit of the DIP Lenders, unless the DIP Obligations have been

             indefeasibly paid in full, in cash, and all commitments to extend credit under the DIP

             Facility have been terminated, in which case any such excess shall be paid to the Prepetition

             Secured Parties in accordance with their rights and priorities as of the Petition Date. All

             funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the

             obligations set forth in clause (iv) of paragraph (b) above (the “Post-Carve Out Amounts”),

             and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to

             zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP Obligations


26765387.2

                                                      57
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 58 of 77




             have been indefeasibly paid in full, in cash, and all commitments to extend credit under the

             DIP Facility have been terminated, in which case any such excess shall be paid to the

             Prepetition Secured Parties in accordance with their rights and priorities as of the Petition

             Date. Notwithstanding anything to the contrary in the DIP Loan Documents or this Final

             Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth in

             this paragraph 26(c), then any excess funds in one of the Carve Out Reserves following the

             payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall

             be used to fund the other Carve Out Reserve, up to the applicable amount set forth in this

             paragraph 26(c), prior to making any payments to the DIP Agent or the Prepetition Secured

             Parties, as applicable. Notwithstanding anything to the contrary in the DIP Loan

             Documents or this Final Order, following delivery of a Carve Out Trigger Notice, the DIP

             Agent and the Prepetition Agents shall not sweep or foreclose on cash (including cash

             received as a result of the sale or other disposition of any assets) of the Debtors until the

             Carve Out Reserves have been fully funded, but each shall have an automatically perfected

             and continuing first priority security interest in any residual interest in the Carve Out

             Reserves, with any excess after satisfying all the obligations benefitting from the Carve

             Out Reserves paid to the DIP Agent for application in accordance with the DIP Loan

             Documents, unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

             commitments to extend credit under the DIP Facility have been terminated, in which case

             any such excess shall be paid to the Prepetition Secured Parties in accordance with their

             rights and priorities as of the Petition Date. Further, notwithstanding anything to the

             contrary in the DIP Orders, (i) disbursements by the Debtors from the Carve Out Reserves

             shall not constitute Loans (as defined in the DIP Credit Agreement) or increase or reduce


26765387.2

                                                      58
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 59 of 77




             the DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full the Allowed

             Professional Fees shall not affect the priority of the Carve Out and (iii) in no way shall the

             Approved DIP Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out

             Reserves, or any of the foregoing be construed as a cap or limitation on the amount of the

             Allowed Professional Fees due and payable by the Debtors.

                              (d)   Payment of Allowed Professional Fees Prior to the Termination

             Declaration Date. Any payment or reimbursement made prior to the occurrence of the

             Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce

             the Carve Out.

                              (e)   No Direct Obligation To Pay Allowed Professional Fees. None of

             the DIP Agent, DIP Lenders, or the Prepetition Secured Parties shall be responsible for the

             payment or reimbursement of any fees or disbursements of any Professional Person

             incurred in connection with the Chapter 11 Cases or any Successor Cases. Nothing in the

             DIP Orders or otherwise shall be construed to obligate the DIP Agent, the DIP Lenders, or

             the Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse

             expenses of, any Professional Person or to guarantee that the Debtors have sufficient funds

             to pay such compensation or reimbursement.

                              (f)   Payment of Carve Out On or After the Termination Declaration

             Date. Any payment or reimbursement made on or after the occurrence of the Termination

             Declaration Date and after delivery of the Carve Out Trigger Notice in respect of any

             Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar

             basis.




26765387.2

                                                      59
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 60 of 77




                    27.     Limitations on the DIP Facility, the DIP Collateral, the Prepetition

             Collateral, the Cash Collateral, the Carve Out, and Other Funds. Without limiting the

             rights set forth in paragraph 22 above and otherwise notwithstanding anything contained

             in the DIP Loan Documents, this Final Order, or any other order of the Court to the

             contrary, no DIP Collateral, Prepetition Collateral, DIP Loans, Cash Collateral, proceeds

             of any of the foregoing, any portion of the Carve Out, or any other cash or funds may be

             used, directly or indirectly, by any of the Debtors, any Official Committee (if appointed),

             or any trustee or other estate representative appointed in the Chapter 11 Cases or any

             Successor Cases or any other person or entity (or to pay any professional fees,

             disbursements, costs or expenses incurred in connection therewith): (a) to object to, contest,

             prevent, hinder, delay, or interfere with, in any way, the DIP Secured Parties’ or the

             Prepetition Secured Parties’ enforcement or realization upon any of the DIP Collateral,

             Prepetition Collateral, or Cash Collateral, so long as a DIP Termination Event has occurred

             and is continuing (but subject to the Remedies Notice Period and the rights of parties in

             respect thereof); or (b) to investigate (including by way of examinations or discovery

             proceedings, whether formal or informal), prepare, assert, join, commence, support, or

             prosecute any action for any claim, counter-claim, action, proceeding, application, motion,

             objection, defense, or other contested matter seeking any order, judgment, determination,

             or similar relief against, or adverse to the interests of, in any capacity, against the DIP

             Secured Parties or the Prepetition Secured Parties, with respect to any transaction,

             occurrence, omission, action, or other matter arising under, in connection with, or related

             to this Final Order, the DIP Facility, the DIP Loan Documents, the DIP Obligations, the

             Prepetition Liens, the Prepetition Secured Obligations, or the Prepetition Loan Documents


26765387.2

                                                      60
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 61 of 77




             or the transactions contemplated therein or thereby, including, without limitation, (A) any

             Avoidance Actions, (B) any so-called “lender liability” claims and causes of action,

             (C) any claim or cause of action with respect to the validity, enforceability, priority and

             extent of, or asserting any defense, counterclaim, or offset to, the DIP Obligations, the DIP

             Superpriority Claims, the DIP Liens, the DIP Loan Documents, the Prepetition Loan

             Documents, the Prepetition Liens, the Adequate Protection Liens, the Adequate Protection

             Claims, or the Prepetition Secured Obligations, (D) any claim or cause of action seeking

             to challenge, invalidate, modify, set aside, avoid, marshal, subordinate, or recharacterize

             in whole or in part, the DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the

             DIP Collateral, the Prepetition Collateral, the Prepetition Secured Obligations, the

             Adequate Protection Liens, and the Adequate Protection Claims, or (E) any action seeking

             to modify any of the rights, remedies, priorities, privileges, protections, and benefits

             granted to any of the DIP Secured Parties hereunder or under any of the DIP Loan

             Documents or the Prepetition Secured Parties under any of the Prepetition Loan

             Documents (in each case, including, without limitation, claims, proceedings, or actions that

             might prevent, hinder, or delay any of the DIP Secured Parties, or the Prepetition Secured

             Parties’ assertions, enforcements, realizations, or remedies on or against the DIP Collateral

             in accordance with the applicable DIP Loan Documents or Prepetition Loan Documents

             and this Final Order and/or this Final Order (as applicable)); provided that no more than

             $50,000 may be used for allowed fees and expenses incurred solely by any Official

             Committee (if appointed) in investigating, but not objecting to, challenging, litigating,

             opposing, prosecuting, or seeking to subordinate or recharacterize the validity,

             enforceability, perfection, and priority of the Prepetition Liens, the Prepetition Secured


26765387.2

                                                      61
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 62 of 77




             Obligations or the Prepetition Loan Documents prior to the Challenge Deadline (as defined

             below); provided further that nothing contained in this paragraph 27 shall prohibit the

             Debtors from responding or objecting to or complying with discovery requests of any

             Official Committee (if appointed), in whatever form, made in connection with such

             investigation or the payment from the DIP Collateral of professional fees related thereto,

             or from contesting or challenging whether a DIP Termination Event has occurred.

                    28.     Reservation of Certain Third-Party Rights and Bar of Challenges and

             Claims.

                            (a)     Upon entry of this Final Order, the stipulations, admissions,

             agreements, and releases contained in this Final Order, including, without limitation, in

             paragraph E of this Final Order (collectively, the “Stipulations”), shall be binding upon the

             DIP Debtor Loan Parties and any successors thereto (including, without limitation, any

             chapter 7 or chapter 11 trustee appointed or elected for any of the DIP Debtor Loan Parties

             in the Chapter 11 Cases or any Successor Cases) in all circumstances and for all purposes,

             but subject to the challenge provisions set forth below.

                            (b)     The Stipulations shall be binding upon all other parties in interest

             (including without limitation, any Official Committee, if appointed) and any other person

             or entity acting or seeking to act on behalf of the DIP Debtor Loan Parties’ estates, in all

             circumstances and for all purposes, unless (1) an Official Committee, if any, or a party in

             interest (in each case, to the extent requisite standing is obtained pursuant to an order of

             this Court entered prior to the Challenge Deadline), has timely and duly filed an adversary

             proceeding or contested matter under the Bankruptcy Rules (subject to the limitations

             contained herein) (each, a “Challenge Proceeding”) by the Challenge Deadline, objecting


26765387.2

                                                      62
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 63 of 77




             to or challenging the amount, validity, perfection, enforceability, priority, or extent of the

             Prepetition Secured Obligations, the Prepetition Liens, or the Prepetition Loan Documents,

             or otherwise asserting or prosecuting any Avoidance Action or any other claim,

             counterclaim, cause of action, objection, contest, defense or other challenge (a

             “Challenge”) against any of the Prepetition Secured Parties or any of their respective

             affiliates, subsidiaries, officers, directors, managers, employees, agents, financial advisors,

             attorneys, accountants, investment bankers, consultants, representatives, and the respective

             successors and assigns thereof (in each case, in their respective capacities as such), arising

             under, in connection with or related to the Debtors, the Prepetition Secured Obligations,

             the Prepetition Liens, or the Prepetition Loan Documents, and (2) there is entered a final

             non-appealable order in favor of the plaintiff in any such timely filed Challenge

             Proceeding; provided that as to the Debtors, any and all such challenges are hereby

             irrevocably waived and relinquished as of the Petition Date.

                            (c)     If no such Challenge Proceeding is timely and properly filed prior

             to the Challenge Deadline, then, without further notice to any person or entity or order of

             the Court, (a) the Stipulations shall be binding on all parties in interest (including, without

             limitation, any Official Committee, if appointed); (b) the Prepetition Secured Obligations

             shall constitute allowed claims and shall not be subject to any defense, claim, counterclaim,

             recharacterization, subordination, disgorgement, offset, avoidance, for all purposes in these

             Chapter 11 Cases and any Successor Cases; (c) the Prepetition Loan Documents shall be

             deemed to have been valid, as of the Petition Date, and enforceable against each of the DIP

             Debtor Loan Parties in the Chapter 11 Cases and any Successor Cases; (d) the Prepetition

             Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected,


26765387.2

                                                       63
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 64 of 77




             security interests and liens, not subject to recharacterization, subordination, avoidance, or

             other defense; and (e) the Prepetition Secured Obligations, the Prepetition Liens and the

             Prepetition Loan Documents shall not be subject to any other or further claim or Challenge

             by any Official Committee (if appointed), any chapter 7 or chapter 11 trustee appointed or

             elected for any of the DIP Debtor Loan Parties in the Chapter 11 Cases or any Successor

             Cases, any non-statutory committees appointed or formed in these Chapter 11 Cases or any

             Successor Cases or any other party in interest, whether acting or seeking to act on behalf

             of the Debtors’ estates or otherwise.

                            (d)     If any such Challenge Proceeding is timely and properly filed prior

             to the Challenge Deadline, the Stipulations shall nonetheless remain binding and preclusive

             (as provided in paragraph 28(b) hereof) on any Official Committee (if appointed) and on

             any other person or entity, except to the extent that such Stipulations were expressly and

             successfully challenged in such Challenge Proceeding as set forth in a final, non-appealable

             order of a court of competent jurisdiction. Upon a successful Challenge by any party, the

             Court may fashion an appropriate remedy.

                            (e)     The “Challenge Deadline” shall mean the date that is the earlier of

             (1) entry of a confirmation order in these Chapter 11 Cases, and (2)(A) the later of

             (i) 75 calendar days after entry of the Interim Order, (ii) 60 days after formation of an

             Official Committee (if appointed), (B) such later date that has been agreed to in writing,

             prior to the expiration of the deadline to commence a Challenge, by (i) with respect to the

             Prepetition First Lien Notes Indenture, the Prepetition First Lien Notes Trustee, (ii) with

             respect to the Prepetition Second Lien Notes Indenture, the Prepetition Second Lien Notes

             Trustee, and (iii) with respect to the Prepetition ABL Credit Facility, the Prepetition ABL


26765387.2

                                                      64
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 65 of 77




             Credit Facility Agent (at the direction of the Required Lenders (as defined in the

             Prepetition ABL Credit Agreement)) or (C) as otherwise ordered by this Court. Nothing in

             this Final Order vests or confers on any Person (as defined in the Bankruptcy Code),

             including any Official Committee (if appointed) or any non-statutory committees

             appointed or formed in these Chapter 11 Cases, standing or authority to pursue any claim

             or cause of action belonging to the Debtors or their estates, and all rights to object to such

             standing are expressly reserved.

                    29.     Limitations on Charging Expenses. Except to the extent of the Carve Out,

             no costs or expenses of administration of the Chapter 11 Cases or any Successor Cases at

             any time, including, without limitation, any costs and expenses incurred in connection with

             the preservation, protection, or enhancement of realization by the DIP Secured Parties or

             the Prepetition Secured Parties (as the case may be) upon the DIP Collateral or Prepetition

             Collateral (as the case may be), shall be charged against or recovered from (a) the DIP

             Secured Parties or the DIP Collateral (including in respect of the Adequate Protection

             Liens), or any of the DIP Obligations or (b) the Prepetition Secured Parties, Prepetition

             Collateral, or any of the Prepetition Secured Obligations, in each case, pursuant to sections

             105 or 506(c) of the Bankruptcy Code or any other legal or equitable doctrine (including

             unjust enrichment) or any similar principle of law, without the prior express written consent

             of the Required Financing Commitment Parties or the requisite lenders or holders under

             the relevant Prepetition Loan Document or the affected Prepetition Secured Party, as the

             case may be, each in their sole discretion, and no such consent shall be implied, directly or

             indirectly, from any other action, inaction, or acquiescence by any such agents or creditors




26765387.2

                                                      65
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 66 of 77




             (including, without limitation, consent to the Carve Out or the approval of any budget

             hereunder).

                    30.     No Marshaling. In no event shall the DIP Secured Parties or the Prepetition

             Secured Parties be subject to the equitable doctrine of “marshaling” or any similar doctrine

             with respect to the DIP Collateral, the DIP Obligations, the Prepetition Collateral, or the

             Prepetition Secured Obligations, as applicable, and all proceeds shall be received and

             applied in accordance with this Final Order, the DIP Loan Documents, and the

             Prepetition Loan Documents, as applicable, subject to the Prepetition Intercreditor

             Agreements, including, for the avoidance of doubt, to the funding of the Carve Out, if

             applicable.

                    31.     Equities of the Case. Further, in no event shall the “equities of the case”

             exception in section 552(b) of the Bankruptcy Code apply to the Prepetition Secured

             Parties and Prepetition Collateral.

                    32.     Joint and Several Liability. Nothing in the DIP Orders shall be construed

             to constitute or authorize a substantive consolidation of any of the Debtors’ estates, it being

             understood, however, that the DIP Debtor Loan Parties shall be jointly and severally liable

             for the obligations hereunder and in accordance with the terms of this Final Order.

                    33.     Right to Credit Bid. (a) The DIP Agent or its designee (at the written

             direction of the Required Financing Commitment Parties), on behalf of the DIP Secured

             Parties, shall have the unqualified right to credit bid, in accordance with the DIP Loan

             Documents, up to the full amount of the DIP Obligations and (b) subject to expiration of

             the Challenge Deadline and the challenge rights set forth in paragraph 28 of this Final

             Order, each Prepetition Agent or its designee (at the written direction of the applicable


26765387.2

                                                       66
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 67 of 77




             Prepetition Secured Parties), on behalf of the applicable Prepetition Secured Parties shall

             have the right to credit bid, in accordance with the applicable Prepetition Loan Documents,

             but subject to the Prepetition Intercreditor Agreements, up to the full amount of the

             Prepetition Secured Obligations under the applicable prepetition facility, in each case, in

             connection with any sale or other disposition of all or any portion of the DIP Collateral or

             Prepetition Collateral (as applicable), as provided for in section 363(k) of the Bankruptcy

             Code, without the need for further Court order authorizing the same, including, without

             limitation, any sales occurring pursuant to section 363 of the Bankruptcy Code or included

             as part of any restructuring plan subject to confirmation under section 1129(b)(2)(A) of the

             Bankruptcy Code, and shall each automatically be deemed a “qualified bidder” with respect

             to any disposition of DIP Collateral or Prepetition Collateral (as applicable) under or

             pursuant to (a) section 363 of the Bankruptcy Code, (b) a plan of reorganization or plan of

             liquidation under section 1129 of the Bankruptcy Code, or (c) a sale or disposition by a

             chapter 7 trustee for any of the Debtors under section 725 of the Bankruptcy Code (with

             the Prepetition Secured Parties being automatically so deemed). The DIP Agent (at the

             direction of the Required Financing Commitment Parties) and the Prepetition Agents (at

             the direction of the requisite lenders or holders under the applicable Prepetition Loan

             Documents), shall each have the absolute right to assign, transfer, sell, or otherwise dispose

             of its rights to credit bid, except as may be set forth in the DIP Loan Documents.

                    34.     Rights Preserved. Notwithstanding anything herein to the contrary, the

             entry of this Final Order is without prejudice to, and does not constitute a waiver of,

             expressly or implicitly: (a) the rights of the DIP Secured Parties or the Prepetition Secured

             Parties to seek any other or supplemental relief in respect of the Debtors; (b) the rights of


26765387.2

                                                      67
                  Case 20-11570-LSS          Doc 195         Filed 07/20/20   Page 68 of 77




             the DIP Secured Parties or the Prepetition Secured Parties under the DIP Loan Documents,

             the Prepetition Loan Documents, the Prepetition Intercreditor Agreements, the Bankruptcy

             Code or applicable non-bankruptcy law, including, without limitation, the right to

             (i) request modification of the automatic stay of section 362 of the Bankruptcy Code,

             (ii) request dismissal of any of the Chapter 11 Cases, conversion of any or all of the Chapter

             11 Cases to a case under chapter 7, or appointment of a chapter 11 trustee or examiner with

             expanded powers, or (iii) propose, subject to the provisions of section 1121 of the

             Bankruptcy Code, a Chapter 11 plan or plans; or (c) any other rights, claims, or privileges

             (whether legal, equitable or otherwise) of the DIP Secured Parties or the Prepetition

             Secured Parties. Notwithstanding anything herein to the contrary, the entry of this Final

             Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

             the Debtors’, the DIP Debtor Loan Parties’, or any party in interest’s right to oppose any

             of the relief requested in accordance with the immediately preceding sentence, except as

             expressly set forth in this Final Order.

                    35.     Intercreditor Agreements. Pursuant to section 510 of the Bankruptcy

             Code, the Prepetition Intercreditor Agreements and any other applicable intercreditor or

             subordination provisions contained in any of the Prepetition Loan Documents (i) shall

             remain in full force and effect, and (ii) shall continue to govern the relative priorities,

             rights, and remedies of the Prepetition Secured Parties; provided that nothing herein shall

             be deemed to provide liens to any Prepetition Secured Parties on any assets of any DIP

             Loan Parties that are not Debtors.

                    36.     No Waiver by Failure to Seek Relief. The failure or delay on the part of

             any of the DIP Secured Parties or the Prepetition Secured Parties to seek relief or otherwise


26765387.2

                                                        68
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 69 of 77




             exercise their rights and remedies under this Final Order, the DIP Loan Documents, the

             Prepetition Loan Documents, or applicable law, as the case may be, shall not constitute a

             waiver of any of their respective rights hereunder, thereunder or otherwise. No delay on

             the part of any party in the exercise of any right or remedy under the DIP Orders shall

             preclude any other or further exercise of any such right or remedy or the exercise of any

             other right or remedy. None of the rights or remedies of any party under the DIP Orders

             shall be deemed to have been amended, modified, suspended, or waived unless such

             amendment, modification, suspension, or waiver is express, in writing and signed by the

             party against whom such amendment, modification, suspension, or waiver is sought. No

             consents required hereunder by any of the DIP Secured Parties or the Prepetition Secured

             Parties shall be implied by any inaction or acquiescence by any of the DIP Secured Parties

             or the Prepetition Secured Parties.

                    37.     Binding Effect of this Final Order. Immediately upon entry of this Final

             Order by the Court, this Final Order shall inure to the benefit of the Debtors, the

             DIP Secured Parties, the Prepetition Secured Parties and the Receivables Facilities Parties,

             and the provisions of this Final Order (including all findings and conclusions of law herein)

             shall be valid and binding upon the Debtors, the DIP Secured Parties, the Prepetition

             Secured Parties, any and all other creditors of the Debtors, any Official Committee (if

             appointed) or other committee appointed in the Chapter 11 Cases, any and all other parties

             in interest, and the respective successors and assigns of each of the foregoing, including

             any trustee or other fiduciary hereafter appointed as legal representative of any of the

             Debtors in any of the Chapter 11 Cases or any Successor Cases, or upon dismissal of any

             of the Chapter 11 Cases. The DIP Secured Parties and the Prepetition Secured Parties shall


26765387.2

                                                      69
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20    Page 70 of 77




             have no obligation to permit the use of DIP Collateral or Prepetition Collateral (including

             Cash Collateral) by, or to extend any financing to, any chapter 7 trustee, chapter 11 trustee,

             or similar responsible person appointed for the estates of the Debtors.

                     38.     Survival. The terms and provisions of this Final Order, including, without

             limitation, (a) the Carve Out and (b) all of the rights, privileges, benefits, and protections

             afforded herein and in the DIP Loan Documents (including the DIP Liens, the DIP

             Superpriority Claims, the Adequate Protection Liens, and the Adequate Protection Claims,

             and any other claims, liens, security interests, and other protections (as applicable)) granted

             to the DIP Secured Parties and the Prepetition Secured Parties pursuant to this Final Order

             and the DIP Loan Documents (collectively, the “DIP Protections”), and any actions taken

             pursuant hereto or thereto, shall survive, shall continue in full force and effect, shall remain

             binding on all parties in interest, and shall maintain their priorities, and shall not be

             modified, impaired, or discharged by, entry of any order that may be entered (i) confirming

             any plan of reorganization in any of the Chapter 11 Cases, (ii) converting any or all of the

             Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, (iii) dismissing any or

             all of the Chapter 11 Cases, or (iv) pursuant to which the Court abstains from hearing any

             of the Chapter 11 Cases, in each case, until (x) in respect of the DIP Facility, all of the DIP

             Obligations, pursuant to the DIP Loan Documents and this Final Order, have been

             indefeasibly paid in full in cash (or other form of payment pursuant to an Acceptable Plan)

             (such payment being without prejudice to any terms of provisions contained in the DIP

             Facility which survive such discharge by their terms) and all commitments to extend credit

             under the DIP Facility are terminated, and (y) in respect of the Prepetition Secured

             Obligations, all of the Prepetition Secured Obligations have been indefeasibly paid in full


26765387.2

                                                       70
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 71 of 77




             in cash (or other form of payment pursuant to an Acceptable Plan) (or, in respect of

             outstanding letters of credit (if any), cash collateralized). This Court shall retain

             jurisdiction, notwithstanding any such confirmation, conversion, or dismissal, for the

             purposes of enforcing such DIP Protections and the Prepetition Secured Parties’ adequate

             protection.

                    39.     Discharge Waiver/Release. The DIP Obligations shall not be discharged

             by the entry of an order confirming any plan of reorganization in any of the Chapter 11

             Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, (i)

             unless the DIP Obligations have been indefeasibly paid in full in cash (or other form of

             payment pursuant to an Acceptable Plan) and all commitments to extend credit under the

             DIP Facility have been terminated, on or before the effective date of such confirmed plan

             of reorganization, or (ii) the DIP Lenders have otherwise agreed in writing in respect of the

             applicable obligations owed to each of them (including the agreement reflected in the RSA

             (as defined in the DIP Credit Agreement) to the extent implemented in an Acceptable Plan).

             None of the Debtors shall propose or support any chapter 11 plan or sale of all or

             substantially all of the Debtors’ assets, or order confirming such plan or approving such

             sale, that is not conditioned upon the indefeasible payment of the DIP Obligations in full

             in cash (or other form of payment pursuant to an Acceptable Plan) and the termination of

             all commitments to extend credit under the DIP Facility on or prior to the earlier to occur

             of the effective date of such chapter 11 plan or sale, without the written consent of the DIP

             Lenders (including the agreement reflected in the RSA).




26765387.2

                                                      71
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 72 of 77




                    40.     Good Faith under Section 364(e) of the Bankruptcy Code. The DIP

             Secured Parties have acted in good faith in connection with the DIP Facility, the DIP Loan

             Documents and with this Final Order, and their reliance on this Final Order is in good faith.

                    41.     No Modification of Final Order. Until and unless the DIP Obligations

             have been indefeasibly paid in full in cash (or other form of payment pursuant to an

             Acceptable Plan) and all commitments to extend credit under the DIP Facility have been

             terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent

             to, directly or indirectly: (a) without the prior written consent of the Required Financing

             Commitment Parties in respect of the DIP Obligations, (i) any modification, stay, vacatur,

             or amendment to this Final Order or (ii) allowance of a priority claim for any administrative

             expense or unsecured claim against any Debtor (now existing or hereafter arising of any

             kind or nature whatsoever, including, without limitation any administrative expense of the

             kind specified in sections 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code) in the

             Chapter 11 Cases, equal or superior to the DIP Superpriority Claims, other than the Carve

             Out and the superpriority claims granted pursuant to the Receivables Facilities Interim

             Order or the Receivables Facilities Final Order; (b) without the prior written consent of the

             DIP Agent (at the direction of the Required Financing Commitment Parties) or the

             Prepetition Agents (at the direction of the requisite lenders or holders under the applicable

             Prepetition Loan Documents), any order authorizing the use of Cash Collateral resulting

             from the DIP Collateral or the Prepetition Collateral that is inconsistent with this Final

             Order; (c) without the prior written consent of the Required Financing Commitment

             Parties, grant of any lien on any of the DIP Collateral with priority equal or superior to the

             DIP Liens, except as expressly provided in the DIP Loan Documents or this Final Order;


26765387.2

                                                      72
                  Case 20-11570-LSS         Doc 195        Filed 07/20/20   Page 73 of 77




             or (d) without the prior written consent of the Prepetition Agents (at the direction of the

             requisite lenders or holders under the applicable Prepetition Loan Documents), grant of

             any lien on any of the Prepetition Collateral with priority equal or superior to the

             Prepetition Liens or the Adequate Protection Liens, except to the extent expressly provided

             in this Final Order.

                    42.     Limitation of Liability. By virtue of their agreement to enter into the DIP

             Facility and to provide the Loans thereunder, the DIP Secured Parties shall not be held

             liable for (a) any liability for any claims arising from the prepetition or postpetition

             activities of the Debtors in the operation of their business, or in connection with their

             restructuring efforts or (b) any fiduciary duties to the Debtors, their respective creditors,

             shareholders, or estates. So long as the DIP Secured Parties comply with their obligations

             under the DIP Loan Documents and their obligations, if any, under applicable law

             (including the Bankruptcy Code), (a) the DIP Secured Parties shall not, in any way or

             manner, be liable or responsible for (i) the safekeeping of the DIP Collateral, (ii) any loss

             or damage thereto occurring or arising in any manner or fashion from any cause, (iii) any

             diminution in the value thereof, or (iv) any act or default of any carrier, servicer, bailee,

             custodian, forwarding agency, or other person and (b) all risk of loss, damage, or

             destruction of the DIP Collateral shall be borne by the DIP Debtor Loan Parties.

                    43.     Final Order Controls. In the event of any conflict or inconsistency

             between or among the terms or provisions of the Interim Order, this Final Order or any of

             the DIP Loan Documents, unless such term or provision in this Final Order is phrased in

             terms of “defined in” or “as set forth in” the DIP Loan Documents or the Interim Order,

             the terms and provisions of this Final Order shall govern and control. Notwithstanding


26765387.2

                                                      73
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 74 of 77




             anything contained in any other order entered by this Court to the contrary, any payment

             made pursuant to, or authorization contained in, any other order entered by this Court shall

             be consistent with and subject to the requirements set forth in the Interim Order, this Final

             Order and the DIP Loan Documents, including, without limitation, the Approved DIP

             Budget (subject to Permitted Variances).

                     44.     Payments Held in Trust. Except as expressly permitted in this Final Order

             or the DIP Loan Documents, in the event that any person or entity who has received notice

             of this Final Order receives any payment on account of a security interest in the DIP

             Collateral or receives any DIP Collateral or any proceeds of DIP Collateral prior to

             indefeasible payment in full in cash (or other form of payment pursuant to an Acceptable

             Plan) of all DIP Obligations under the DIP Loan Documents, and termination of the

             commitments to extend credit under the DIP Facility in accordance with the DIP Loan

             Documents, such person or entity shall be deemed to have received, and shall hold, any

             such payment or proceeds of DIP Collateral in trust for the benefit of the DIP Agent and

             the DIP Lenders and shall immediately turn over such proceeds to the applicable DIP Agent

             or DIP Lender, or as otherwise instructed by this Court, for application in accordance with

             the DIP Loan Documents and this Final Order. In the event that any person or entity who

             has received notice of this Final Order receives any payment on account of a Receivables

             Asset sold pursuant to the Prepetition Receivables Facilities or the Postpetition Receivables

             Facilities, such person or entity shall be deemed to have received, and shall hold, any such

             payment or proceeds of such Receivables Assets in trust for the benefit of the purchasers

             thereof as specified in the Prepetition Receivables Facilities or the Postpetition Receivables

             Facilities, as applicable.


26765387.2

                                                      74
                  Case 20-11570-LSS          Doc 195        Filed 07/20/20   Page 75 of 77




                    45.     Final Order Effectiveness as of the Petition Date. Notwithstanding

             Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), and 7062 or any other Bankruptcy Rule,

             or Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be immediately

             effective and enforceable upon its entry and there shall be no stay of execution or

             effectiveness of this Final Order.

                    46.     Nothing in the Interim Order, this Final Order or the Motion shall in any

             way prime or affect the rights of Westchester Fire Insurance Company or its past, present

             or future parents, subsidiaries or affiliates (the “Surety”) as to: (a) any funds it is holding

             and/or that is being held for it presently or in the future, or in which it otherwise holds an

             interest; (b) any substitutions or replacements of said funds including accretions to and

             interest earned on said funds; or (c) any letter of credit related to any indemnity, collateral

             trust, bond or agreements between or involving the Surety and any of the Debtors or any

             of the Debtors’ non-debtor affiliates (collectively (a) to (c), the “Surety Assets”). Nothing

             in the Interim Order, this Final Order or Motion shall affect the rights of the Surety under

             any current or future indemnity, collateral trust, or related agreements between or involving

             the Surety and any of the Debtors or any of the Debtors’ non-debtor affiliates as to the

             Surety Assets or otherwise, including, but not limited to, the Agreement of Indemnity

             executed by Alliance One International, Inc. in favor of Westchester Fire Insurance

             Company and other affiliates with respect to any bond in favor of the United States of

             America, on or about November 28, 2006. In addition, nothing in the Interim Order, this

             Final or the Motion shall prime or otherwise impact: (x) current or future setoff and/or

             recoupment rights or trust fund claims and/or the lien rights of the Surety or of any party

             to whose rights the Surety has or may become subrogated; and/or (y) any existing or future


26765387.2

                                                       75
                  Case 20-11570-LSS          Doc 195       Filed 07/20/20    Page 76 of 77




             subrogation or other common law rights of the Surety. To the extent that any Surety Assets

             are being held by the Debtors and are used by the Debtors as part of cash collateral, a

             concomitant replacement trust claim or replacement lien shall be granted to the Surety

             equal to the amount of the use of those funds with any replacement trust fund claim to be

             equal to the amount of trust funds used, and any replacement lien to have the same priority,

             amount, extent and validity as existed as of the Petition Date. In addition, notwithstanding

             anything in the Interim Order, this Final Order or the Motion to the contrary, the rights,

             claims and defenses of the Debtors and of the Surety, including but not limited to, the

             Surety’s rights under any properly perfected liens and claims and/or claim for equitable

             rights of subrogation, and rights of the Debtors and of any successors in interest to any of

             the Debtors, and any creditors, to object to any such liens, claims and/or equitable

             subrogation and other rights, are fully preserved. Nothing herein is an admission by the

             Surety or the Debtors, or a determination by the Bankruptcy Court, regarding any claims

             under any bonds, and the Surety and the Debtors reserve any and all rights, remedies and

             defenses in connection therewith.

                      47.   Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and

             6004, in each case to the extent applicable, are satisfied by the contents of the DIP Motion.

                      48.   Necessary Action. The Debtors are authorized to take any and all such

             necessary actions as are reasonable and appropriate to implement the terms of this Final

             Order.

                      49.   Headings. Section headings used herein are for convenience only and are

             not to affect the construction of or to be taken into consideration in interpreting this Final

             Order.


26765387.2

                                                      76
                    Case 20-11570-LSS         Doc 195       Filed 07/20/20   Page 77 of 77




                      50.     Notice of Entry of this Final Order. The Debtors’ counsel shall serve a

              copy of this Final Order or a suitable notice respecting same on the Notice Parties.

                      51.     Retention of Jurisdiction. The Court shall retain jurisdiction to hear,

              determine, and, if applicable, enforce the terms of, any and all matters arising from or

              related to the DIP Facility and/or this Final Order.




                                                            LAURIE SELBER SILVERSTEIN
26765387.2   Dated: July 20th, 2020                         UNITED STATES BANKRUPTCY JUDGE
             Wilmington, Delaware
                                                       77
